


Exhibit 10.23

 

[g16132kk01i001.jpg]

 

STANDARD MULTI-TENANT OFFICE LEASE - GROSS

AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

1.                                      Basic Provisions (“Basic Provisions”).

 

1.1                                 Parties: This Lease (“Lease”), dated for
reference purposes only July 31, 2009, is made by and between AYM Investment,
LLC, a California limited liability company, Laurel-Crest Group, LLC, a
California limited liability company, and Synchronicity, LLC, a California
limited liability company (collectively, “Lessor”) and Wilshire State Bank, a
California banking corporation (“Lessee”), (collectively the “Parties”, or
individually a “Party”).

 

1.2(a)                   Premises: That certain portion of the Project (as
defined below), known as Suite Numbers(s) 207-211, on the, second floor(s),
consisting of approximately 5,500 rentable square feet and approximately
                                 useable square feet (“Premises”). The Premises
are located at: 401 East 11th Street, in the City of Los Angeles, County of Los
Angeles, State of California, with zip code 90015. In addition to Lessee’s
rights to use and occupy the Premises as hereinafter specified, Lessee shall
have non-exclusive rights to the Common Areas (as defined in Paragraph 2.7
below) as hereinafter specified, but shall not have any rights to the roof, the
exterior walls, the area above the dropped ceilings, or the utility raceways of
the building containing the Premises (“Building”) or to any other buildings in
the Project. The Premises, the Building, the Common Areas, the land upon which
they are located, along with all other buildings and improvements thereon, are
herein collectively referred to as the “Project.” The Project consists of
approximately 35,000 rentable square feet. (See also Paragraph 2)

 

1.2(b)                  Parking: zero (0) unreserved and 23 reserved vehicle
parking spaces at a monthly cost of $                               per
unreserved space and $zero (0) per reserved space. (See Paragraph 2.6)

 

1.3                                 Term: Ten (10) years and zero (0) months
(“Original Term”) commencing July 1, 2009 (“Commencement Date”) and ending June
30, 2019 (“Expiration Date”). (See also Paragraph 3)

 

1.4                                 Early Possession: Not applicable (“Early
Possession Date”). (See also Paragraphs 3.2 and 3.3)

 

1.5                                 Base Rent: $15,400.00 per month (“Base
Rent)”, payable on the first (1) day of each month commencing on the
Commencement Date. (See also Paragraph 4)

 

x If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted in accordance with Addendum Section 51.

 

1.6                                 Lessee’s Share of Operating Expense
Increase:                                          percent (         %)
(“Lessee’s Share”). Lessee’s Share has been calculated by dividing the
approximate rentable square footage of the Promises by the total approximate
square, footage of the rentable space contained in the Project and shall not be
subject to revision except in connection with an actual change in the size of
the Premises or a change in the space available for lease in the Project.

 

1.7                                 Base Rent and Other Monies Paid Upon
Execution:

 

(a)                                  Base Rent: $15,400.00 for the period July 1
- July 31, 2009.

 

(b)                                 Security Deposit: $15,400.00 (“Security
Deposit”). (See also Paragraph 5)

 

(c)                                  Parking: $0.00 for the
period                                                                           
.

 

(d)                                 Other: $0.00
for                                                                                     .

 

(e)                                  Total Due Upon Execution of this Lease:
$30,800.00.

 

1.8                                  Agreed Use: full service retail bank and
general offices related to such banking operations. (See also Paragraph 6)

 

1.9                                 Base Year; Insuring Party. The Base Year is
                        . Lesser is the “Insuring Party”. (See also Paragraphs
4.2 and 8)

 

1.10                           Real Estate Brokers: (See also Paragraph 15)

 

(a)                                     Representation: The following real
estate brokers (the “Brokers”) and brokerage relationships exist in this
transaction (check applicable boxes):

 

x  Executive Properties represents Lessor exclusively (“Lessor’s Broker”);

 

x Transwestern represents Lessee exclusively (“Lessee’s Broker”); or

 

o not applicable represents both Lessor and Lessee (“Dual Agency”).

 

(b)                                    Payment to Brokers: Upon execution and
delivery of this Lease by both Parties, Lessor shall pay Ten Thousand Dollars
($10,000) to Lessee’s the Brokers the brokerage fee agreed to in a separate
written agreement (or if there is no such agreement, the sum of
                                   or              % of the total Base Rent for
the brokerage services rendered by the Lessee’s Brokers to Lessee).

 

1.11                           Guarantor. The obligations of the Lessee under
this Lease shall be guaranteed by None (“Guarantor”). (See also Paragraph 37)

 

1.12                           Business Hours for the Building: 8 a.m. to 7
p.m., Mondays through Fridays (except Building Holidays) and

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

 

 

©1999- AIR COMMERCIAL REAL ESTATE ASSOCIATION

FORM OFG-4-6/06E

 

1

--------------------------------------------------------------------------------


 

8 a.m. to 2 p.m. on Saturdays (except Building Holidays). “Building Holidays”
shall mean the dates of observation of New Year’s Day, President’s Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and other
legally recognized bank holidays.

 

1.13                           Lessor Supplied Services. Notwithstanding the
provisions of Paragraph 11.1, Lessor is NOT obligated to provide the following:

 

x Janitorial services

 

o Electricity

 

x Other (specify): security and heating, ventilation and air conditioning

 

1.14                           Attachments. Attached hereto are the following,
all of which constitute a part of this Lease:

 

x an Addendum consisting of Paragraphs 51 through 69;

 

x a plot plan depicting the Premises;

 

x a current set of the Rules and Regulations;

 

o a Work Letter;

 

o a janitorial schedule;

 

x other (specify): 50 (option to extend addendum, providing two options to
extend lease term, each option being for five years).

 

2.                                       Premises.

 

2.1                                  Letting. Lessor hereby leases to Lessee,
and Lessee hereby leases from Lessor, the Premises, for the term, at the rental,
and upon all of the terms, covenants and conditions set forth in this Lease.
Unless otherwise provided herein, any statement of size set forth in this Lease,
or that may have been used in calculating Rent, is an approximation which the
Parties agree is reasonable and any payments based thereon are not subject to
revision whether or not the actual size is more or less. Note: Lessee is advised
to verify the actual size prior to executing this Lease.

 

2.2                                  Condition. Lessor shall deliver the
Premises to Lessee in a n “AS IS” clean condition on the Commencement Date or
the Early Possession Date, whichever first occurs (“Start Date”), and warrants
that the existing electrical, plumbing, fire sprinkler, lighting, heating,
ventilating and air conditioning systems (“HVAC”), and all other items which the
Lessor is obligated to construct pursuant to the Work Letter attached hereto, if
any, other than those constructed by Lessee, shall be in good operating
condition on said date, that the structural elements of the roof, bearing walls
and foundation of the Unit shall be free of material defects, and that the
Premises do not contain hazardous levels of any mold or fungi defined as toxic
under applicable state or federal law.

 

2.3                                  Compliance. Lessor warrants to the best of
its knowledge that the improvements comprising the Premises and the Common Areas
comply with the building codes that were in effect at the time that each such
improvement, or portion thereof, was constructed, and also with all applicable
laws, covenants or restrictions of record, regulations, and ordinances
(“Applicable Requirements”) in effect on the Start Date. Said warranty does not
apply to the use to which Lessee will put the Premises, modifications which may
be required by the Americans with Disabilities Act or any similar laws as a
result of Lessee’s use (see Paragraph 49), or to any Alterations or Utility
Installations (as defined in Paragraph 7.3(a)) made or to be made by Lessee.
NOTE: Lessee is responsible for determining whether or not the zoning and other
Applicable Requirements are appropriate for Lessee’s intended use, and
acknowledges that past uses of the Premises may no longer be allowed.  If the
Premises do not comply with said warranty, Lessor shall, except as otherwise
provided, promptly after receipt of written notice from Lessee setting forth
with specificity the nature and extent of such non-compliance rectify the same.
If the Applicable Requirements are hereafter changed so as to require during the
term of this Lease the construction of an addition to or an alteration of the
Premises, the remediation of any Hazardous Substance, or the reinforcement or
other physical modification of the Premises (“Capital Expenditure”), Lessor and
Lessee shall allocate the cost of such work as follows:

 

(a)    Subject to Paragraph 2.3(c) below, if such Capital Expenditures are
required as a result of the specific and unique use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof, provided, however that if such Capital Expenditure is required
during the last 2 years of this Lease and the cost thereof exceeds 6 months’
Base Rent, Lessee may instead terminate this Lease unless Lessor notifies
Lessee, in writing, within 10 days after receipt of Lessee’s termination notice
that Lessor has elected to pay the difference between the actual cost thereof
and the amount equal to 6 months’ Base Rent. If Lessee elects termination,
Lessee shall immediately cease the use of the Premises which requires such
Capital Expenditure and deliver to Lessor written notice specifying a
termination date at least 90 days thereafter. Such termination date shall,
however, in no event be earlier than the last day that Lessee could legally
utilize the Premises without commencing such Capital Expenditure.

 

(b)    If such Capital Expenditure is not the result of the specific and unique
use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then. Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month-during the-remainder of the term of
this Lease, on the date that on which the Base Rent is duo, an amount equal to
144th of the portion of such costs reasonably attributable to the Promises.
Lessee shall pay Interest on the balance but may prepay its obligation at any
time. If, however, such Capital Expenditure is required during the last 2 years
of this Lease or if Lessor reasonably determines that it is not economically
feasible to pay the cost its share thereof, Lessor shall have the option to
terminate this Lease upon 90 days prior written notice to Lessee unless Lessee
notifies Lessor, in writing, within 10 days after receipt of Lessor’s
termination notice that Lessee will pay for such Capital Expenditure. If Lessor
does not elect to terminate; and fails to pay the cost tender its share of any
such Capital Expenditure, Lessee may advance such funds and deduct same, with.
Interest, from Rent until Lessor’s share of such costs have been fully paid. If
Lessee is unable to finance Lessor’s share, or if the balance of the Rent due
and payable for the remainder of this Lease is not sufficient to fully reimburse
Lessee on an offset basis, Lessee shall have the right to terminate this Lease
upon 30 days written notice to Lessor.

 

                               (c)    Notwithstanding the above, the provisions
concerning Capital Expenditures are intended to apply only to nonvoluntary,
unexpected, and new Applicable Requirements. If the Capital Expenditures are
instead triggered by Lessee as a result of an actual or proposed Agreed Use,
change in use, change in intensity of use, or modification to the Premises then,
and in that event, Lessee shall either: (i) immediately cease such Agreed Use,
changed use or intensity of use and/or take such other steps as may be necessary
to eliminate the requirement for such Capital Expenditure, or (ii) complete such
Capital Expenditure at its own expense. Lessee shall not have any right to
terminate this Lease.

 

2.4                                  Acknowledgements. Lessee acknowledges that:
(a) Lessee has been advised by Lessor and/or Brokers to satisfy itself with
respect to the condition of the Premises (including but not limited to the
electrical, HVAC and fire sprinkler systems, security, environmental aspects,
and compliance with Applicable Requirements), and their suitability for Lessee’s
intended use, and Lessee has, prior to the execution and delivery of this Lease,
independently inspected the same and is satisfied therewith (b) Lessee has made
such investigation as it deems necessary with reference to such matters and
assumes all responsibility therefor as the same relate to its occupancy of the
Premises, and is satisfied therewith and (c) neither Lessor, Lessor’s agents,
nor Brokers have made any oral or written representations or warranties with
respect to said matters other than as set forth in this Lease. In addition,
Lessor acknowledges that: (i) Brokers have made no representations, promises or
warranties concerning Lessee’s ability to honor the Lease or suitability to
occupy the Premises, and (ii) it is Lessor’s sole responsibility to investigate
the financial capability and/or suitability of all proposed tenants.

 

2.5                                  Lessee as Prior Owner/Occupant. The
warranties made by Lessor in Paragraph 2 shall be of no force or effect if
immediately prior to the Start Date, Lessee was the owner or occupant of the
Premises. In such event, Lessee shall be responsible for any necessary
corrective work.

 

2.6                                  Vehicle Parking. So long as Lessee is not
in default, and subject to the Rules and Regulations attached hereto, and as
established by Lessor from time to time, Lessee shall be entitled to rent and
use the number of parking spaces specified in Paragraph 1.2(b) at-the rental
rate applicable from time to time for monthly parking as set by Lesser and/or
its licensee.

 

(a)                                     If Lessee commits, permits or allows any
of the prohibited activities described in the Lease or the rules then in effect,
then Lessor shall have the right, without notice, in addition to such other
rights and remedies that it may have, to remove or tow away the vehicle involved
and charge the cost to Lessee, which cost shall be immediately payable upon
demand by Lessor.

 

(b)                                    The monthly rent per parking space
specified in Paragraph 1.2(b) is subject to change upon 30 days prior written
notice to Lessee. The rent for the parking is payable one month in advance prior
to the first day of each calendar month.

 

2.7                                  Common Areas - Definition. The term “Common
Areas” is defined as all areas and facilities outside the Premises and within
the exterior boundary line of the Project and interior utility raceways and
installations within the Premises that are provided and designated by the Lessor
from time to time for the general nonexclusive use of Lesser, Lessee and other
tenants of the Project and their respective employees, suppliers, shippers,
customers, contractors and invitees, including, but not limited to, common
entrances, lobbies, corridors, stairwells, public restrooms, elevators, parking
areas, loading and unloading areas, trash areas, roadways, walkways, driveways
and landscaped areas.

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

2

--------------------------------------------------------------------------------


 

2.8                                   Common Areas - Lessee’s Rights. Lessor
grants to Lessee, for the benefit of Lessee and its employees, suppliers,
shippers, contractors, customers and invitees, during the term of this Lease,
the nonexclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Lessor under the terms hereof or under the terms of any
rules and regulations or restrictions governing the use of the Project. Under no
circumstances shall the right herein granted to use the Common Areas be deemed
to include the right to store any property, temporarily or permanently, in the
Common Areas. Any such storage shall be permitted only by the prior written
consent of Lessor or Lessor’s designated agent, which consent may be revoked at
any time. In the event that any unauthorized storage shall occur then Lessor
shall have the right, without notice, in addition to such other rights and
remedies that it may have, to remove the property and charge the cost to Lessee,
which cost shall be immediately payable upon demand by Lessor.

 

2.9                                   Common Areas - Rules and Regulations.
Lessor or such other person(s) as Lessor may appoint shall have the exclusive
control and management of the Common Areas and shall have the right, from time
to time, to adopt, modify, amend and enforce reasonable rules and regulations
(“Rules and Regulations”) for the management, safety, care, and cleanliness of
the grounds, the parking and unloading of vehicles and the preservation of good
order, as well as for the convenience of other occupants or tenants of the
Building and the Project and their invitees. The Lessee agrees to abide by and
conform to all such Rules and Regulations, and shall use its best efforts to
cause its employees, suppliers, shippers, customers, contractors and invitees to
so abide and conform. Lessor shall not be responsible to Lessee for the
noncompliance with said Rules and Regulations by other tenants of the Project.

 

2.10                             Common Areas - Changes. Lessor shall have the
right, in Lessor’s sole discretion, from time to time:

 

(a)                                     To make changes to the Common Areas,
including, without limitation; changes in the location, size, shape and number
of the lobbies, windows, stairways, air shafts, elevators, escalators,
restrooms, driveways, entrances, parking spaces, parking areas, loading and
unloading areas, ingress, egress, direction of traffic, landscaped areas,
walkways and utility raceways;

 

(b)                                    To close temporarily any of the Common
Areas for maintenance purposes so long as reasonable access to the Premises
remains available;

 

(c)                                     To designate other land outside the
boundaries of the Project to be a part of the Common Areas;

 

(d)                                    To add additional buildings and
improvements to the Common Areas;

 

(e)                                     To use the Common Areas while engaged in
making additional improvements, repairs or alterations to the Project, or any
portion thereof; and

 

(f)                                       To do and perform such other acts and
make such other changes in, to or with respect to the Common Areas and Project
as Lessor may, in the exercise of sound business judgment, deem to be
appropriate.

 

3.                                       Term.

 

3.1                                   Term. The Commencement Date, Expiration
Date and Original Term of this Lease are as specified in Paragraph 1.3.

 

3.2                                   Early Possession.—If Lessee totally or
partially occupies the Promises prior to the Commencement Date, the obligation
to pay Base Rent shall be abated for the period of such early possession. All
other terms of this Lease (including but not limited to the obligations to pay
Lessee’s Share of the Operating Expense Increase) shall be in effect during
such-period. Any such early possession shall not affect the Expiration Date.

 

3.3                                   See Section 69 of the Lease Addendum.
Delay In Possession. Lessor agrees to use its best commercially reasonable
efforts to deliver possession of the Promises to Lessee by the Commencement
Date. If, despite said efforts, Lessor is unable to deliver possession by such
date, Lessor shall not be subject to any liability therefor, nor shall such
failure affect the-validity of this Lease.—Lessee shall not, however,
be-obligated to pay Rent or perform its other obligations until Lessor delivers
possession of the Promises and any period of rent abatement that Lessee would
otherwise have enjoyed shall run from the date of delivery of possession and
continue for a period equal to what Lessee would otherwise have enjoyed under
the terms hereof, but minus any days of delay caused by the acts or omissions of
Lessee. If possession is not delivered within 60 days after the Commencement
Date, as the same may be extended under the terms of any Work Letter executed by
Parties, Lessee may, at its option, by notice in writing within 10 days after
the and of such 60 day period, cancel this Lease, in which event the Parties
shall be discharged from all obligations hereunder. If such written notice is
not received by Lessor within said 10 day period, Lessee’s right to cancel shall
terminate. If possession of the Premises is not delivered within 120 days after
the Commencement Date, this Lease shall terminate unless other agreements arc
reached between Lessor and Lessee, in writing.

 

3.4                                  Lessee Compliance. Lessor shall not be
required to deliver possession of the Premises to Lessee until Lessee complies
with its obligation to provide evidence of insurance (Paragraph 8.5). Pending
delivery of such evidence, Lessee shall be required to perform all of its
obligations under this Lease from and after the Start Date, including the
payment of Rent, notwithstanding Lessor’s election to withhold possession
pending receipt of such evidence of insurance. Further, if Lessee is required to
perform any other conditions prior to or concurrent with the Start Date, the
Start Date shall occur but Lessor may elect to withhold possession until such
conditions are satisfied.

 

4.                                       Rent.

 

4.1.                               Rent Defined. All monetary obligations of
Lessee to Lessor under the terms of this Lease (except for the Security Deposit)
are deemed to be rent (“Rent”).

 

4.2                                  Operating Expense Increase. Lessee shall
pay to Lessor during the term hereof, in addition to the Base Rent, Lessee’s
Share of the amount by which all Operating Expenses for each Comparison Year
exceeds the amount of all Operating Expenses; for the Base Year, such excess
being hereinafter referred to as the “Operating Expense Increase”, in accordance
with the following provisions:

 

(a)                                     “Base Year” is as specified in Paragraph
1.9.

 

(b)                                    “Comparison Year” is defined as each
calendar year during the term of this Lease subsequent to the Base Year;
provided, however, Lessee shall have no obligation to pay a share of the
Operating Expense Increase applicable to the first 12 months of the Lease Term
(other than such as are mandated by a governmental authority, as to which
government mandated expenses Lessee shall pay Lessee’s Share, notwithstanding
they occur during the first twelve (12) months). Lessee’s Share of the Operating
Expense Increase for the first and last  Comparison Years of the Lease Term
shall be prorated according to that portion of such Comparison Year as to Which
Lessee is responsible for a share of such increase.

 

(c)                                     The following costs relating to the
ownership and operation of the Project, calculated as if the Project was at
least 95% occupied, are defined as “Operating Expenses”:

 

(i)                                      Costs relating to the operation,
repair, and maintenance in neat, clean, safe, good order and condition, but not
the replacement (see subparagraph (g)), of the following:

 

(aa)                             The Common Areas, including their surfaces,
coverings, decorative items, carpets, drapes and window coverings, and including
parking areas, loading and unloading areas, trash -areas, roadways, sidewalks;
walkways, stairways, parkways, driveways, landscaped areas, striping, bumpers,
irrigation systems, Common Area lighting-facilities, building exteriors and
roofs, fences and gates;

 

(bb)                           All heating, air conditioning, plumbing,
electrical systems, life safety equipment, communication-systems and
other-equipment used in common by, or-for the benefit of, lessees or occupants
of the Project, including elevators-and escalators, tenant directories, fire
detection systems including sprinkler system maintenance and repair.

 

(ii)                                   The cost of trash disposal, janitorial
and Security services, post control services, and the costs of any environmental
inspections;

 

(iii)                                The cost-of any other service to be
provided by Lessor that is elsewhere in this Lease stated to be an “Operating
Expense”;

 

(iv)                               The cost of the premiums for the insurance
policies maintained by Lessor pursuant to paragraph 8 and any deductible portion
of an insured loss concerning the Building or the Common Areas;

 

(v)                                  The amount of the Real Property Taxes
payable by Lessor pursuant to paragraph 10;

 

(vi)                               The cost of water, sewer, gas, electricity,
and other publicly mandated services not separately motored;

                                                

(vii)                            Labor, salaries, and applicable fringe benefits
and costs, materials, supplies and tools, used in maintaining and/or cleaning
the Project and accounting and management fees attributable to the operation of
the Project;

 

(viii)                         The cost of any capital improvement to the
Building or the Project not covered under the provisions of Paragraph 2.3
provided; however, that Lessor shall allocate the cost of any such capital
improvement over a 12 year period and Lessee shall not be required to pay more
than Lessees Share of 1/144th of the cost of such Capital Expenditure in any
given month;

 

(ix)                                 The cost to replace equipment or
improvements that have a useful life for accounting purposes of 5 years or less.

 

(d)                                    Any item of Operating Expense that is
specifically attributable to the Premises, the Building or to any other building
in the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such promises, Building, or other building. However, any
such item that is not specifically attributable to the Building or to any other
building or to the operation, repair and maintenance thereof, shall be equitably
allocated by Lessor to all buildings in the Project.

 

(e)                                     The inclusion of the improvements,
facilities and services sot forth in Subparagraph 4.2(c) shall not be deemed to
impose an obligation upon Lessor to either have said improvements or facilities
or to provide those services unless the Project already has the same, Lessor
already provides the services, or Lessor has agreed elsewhere in this Lease to
provide the same or some of thern.

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

3

--------------------------------------------------------------------------------

 

(f)                                    Lessee’s Share of Operating Expense
Increase is payable monthly on the same day as the Base Rent is due hereunder.
The amount of such payments shall be based on Lesser’s estimate-of the Operating
Expense Expenses. Within 60 days after written request (but not more than once
each year) Lesser shall deliver to Lessee a reasonably detailed statement
showing Lessee’s Share of the actual Common Area Operating Expenses incurred
during the preceding year a reasonably detailed statement showing Lessee’s Share
of the actual Operating Expense Increase incurred during such year. If Lessee’s
payments during such Year exceed Lessee’s Share, Lessee shall credit the amount
of such ever payment against Lessee’s future-payments. If Lessee’s payments
during-such Year-were-less than Lessee’s Share, Lessee’s shall pay to Lesser the
amount of the deficiency within 10 days after delivery by lesser to Lessee of
said statement. Lessor and Lessee shall forthwith adjust between them by
each-payment any balance determined to exist with respect to that portion of the
last Comparison Year-for-which Lessee is responsible-as to Operating Expense
Increases, notwithstanding that the Lease term may have terminated before the
end of such Comparison Year.

 

(g)                                 Operating Expenses shall not include the
costs of replacement for equipment or capital components-such as the roof,
foundations, exterior walls or a Common Area capital improvement, such as the
parking lot paving, elevators, fences that have a useful life for accounting
purposes of 5 years or more.

 

(h)                                 Operating Expenses shall not include any
expenses paid by any tenant directly to third parties, or as to-which Lessor is
otherwise reimbursed by any third party, other tenant, or by insurance proceeds.

 

4.3                                 Payment. Lessee shall cause payment of Rent
to be received by Lessor in lawful money of the United States on or before the
day on which it is due, without offset or deduction (except as specifically
permitted in this Lease). All monetary amounts shall be rounded to the nearest
whole dollar. In the event that any invoice prepared by Lessor is inaccurate
such inaccuracy shall not constitute a waiver and Lessee shall be obligated to
pay the amount set forth in this Lease. Rent for any period during the term
hereof which is for less than one full calendar month shall be prorated based
upon the actual number of days of said month. Payment of Rent shall be made to
Lessor at its address stated herein or to such other persons or place as Lessor
may from time to time designate in writing. Acceptance of a payment which is
less than the amount then due shall not be a waiver of Lessor’s rights to the
balance of such Rent, regardless of Lessor’s endorsement of any check so
stating. In the event that any check, draft, or other instrument of payment
given by Lessee to Lessor is dishonored for any reason, Lessee agrees to pay to
Lessor the sum of $25 in addition to any Late Charge and Lessor, at its option,
may require all future Rent be paid by cashier’s check. Payments will be applied
first to accrued late charges and attorney’s fees, second to accrued interest,
then to Base Rent and Common Area Operating Expenses, and any remaining amount
to any other outstanding charges or costs.

 

5.                                       Security Deposit. Lessee shall deposit
with Lessor upon execution hereof the Security Deposit as security for Lessee’s
faithful performance of its obligations under this Lease. If Lessee fails to pay
Rent, or otherwise Defaults under this Lease, Lessor may use, apply or retain
all or any portion of said Security Deposit for the payment of any amount due
already due Lessor, for Rents which will be due in the future, and/ or to
reimburse or compensate Lessor for any liability, expense, loss or damage which
Lessor may suffer or incur by reason thereof. If Lessor uses or applies all or
any portion of the Security Deposit, Lessee shall within 10 days after written
request therefor deposit monies with Lessor sufficient to restore said Security
Deposit to the full amount required by this Lease. If the Base Rent increases
during the term of this Lease, Lessee shall, upon written request from Lessor,
deposit additional monies with Lessor so that the total amount of the Security
Deposit shall at all times bear the same proportion to the increased Base Rent
as the initial Security Deposit bore to the initial Base Rent. Should the Agreed
Use be amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor’s reasonable judgment, to
account for any increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Lessee occurs during this Lease and following
such change the financial condition of Lessee is, in Lessor’s reasonable
judgment, significantly reduced, Lessee shall deposit such additional monies
with Lessor as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on such change in financial condition.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within 90 days after the expiration or termination of this
Lease, Lessor shall return that portion of the Security Deposit not used or
applied by Lessor. No part of the Security Deposit shall be considered to be
held in trust, to bear interest or to be prepayment for any monies to be paid by
Lessee under this Lease.

 

6.                                       Use.

 

6.1                                 Use. Lessee shall use and occupy the
Premises only for the Agreed Use, or any other legal use which is reasonably
comparable thereto, and for no other purpose. Lessee shall not use or permit the
use of the Premises in a manner that is unlawful, creates damage, waste or a
nuisance, or that disturbs occupants of or causes damage to neighboring premises
or properties. Other than guide, signal and seeing eye dogs, Lessee shall not
keep or allow in the Premises any pets, animals, birds, fish, or reptiles.
Lessor shall not unreasonably withhold or delay its consent to any written
request for a modification of the Agreed Use, so long as the same will not
impair the structural integrity of the improvements of the Building, will not
adversely affect the mechanical, electrical, HVAC, and other systems of the
Building, and/or will not affect the exterior appearance of the Building. If
Lessor elects to withhold consent, Lessor shall within 7 days after such request
give written notification of same, which notice shall include an explanation of
Lessor’s objections to the change in the Agreed Use.

 

6.2                                 Hazardous Substances.

 

                                (a)                                  Reportable
Uses Require Consent. The term “Hazardous Substance” as used in this Lease shall
mean any product, substance, or waste whose presence, use, manufacture,
disposal, transportation, or release, either by itself or in combination with
other materials expected to be on the Premises, is either: (i) potentially
injurious to the public health, safety or welfare, the environment or the
Premises, (ii) regulated or monitored by any governmental authority, or (iii) a
basis for potential liability of Lessor to any governmental agency or third
party under any applicable statute or common law theory. Hazardous Substances
shall include, but not be limited to, hydrocarbons, petroleum, gasoline, and/or
crude oil or any products, byproducts or fractions thereof. Lessee shall not
engage in any activity in or on the Premises which constitutes a Reportable Use
of Hazardous Substances without the express prior written consent of Lessor and
timely compliance (at Lessee’s expense) with all Applicable Requirements.
“Reportable Use” shall mean (i) the installation or use of any above or below
ground storage tank, (ii) the generation, possession, storage, use,
transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with, any governmental authority, and/or (iii) the
presence at the Premises of a Hazardous Substance with respect to which any
Applicable Requirements requires that a notice be given to persons entering or
occupying the Premises or neighboring properties. Notwithstanding the foregoing,
Lessee may use any ordinary and customary materials reasonably required to be
used in the normal course of the Agreed Use such as ordinary office supplies
(copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is in compliance with all Applicable
Requirements, is not a Reportable Use, and does not expose the Premises or
neighboring property to any meaningful risk of contamination or damage or expose
Lessor to any liability therefor. In addition, Lessor may condition its consent
to any Reportable Use upon receiving such additional assurances as Lessor
reasonably deems necessary to protect itself, the public, the Premises and/or
the environment against damage, contamination, injury and/or liability,
including, but not limited to, the installation (and removal on or before Lease
expiration or termination) of protective modifications (such as concrete
encasements) and/or increasing the Security Deposit.

 

(b)                                 Duty to Inform Lessor. If a responsible
officer of Lessee or Lessor knows, or has reasonable cause to believe, that a
Hazardous Substance has come to be located in, on, under or about the Premises,
other than as previously consented to by the other Party, then such Party Lessee
shall immediately give written notice of such fact to the other Party Lessor,
and provide to such other Party Lessor with a copy of any report, notice, claim
or other documentation which it has concerning the presence of such Hazardous
Substance.

 

(c)                                  Lessee Remediation. Lessee shall not cause
or permit any Hazardous Substance to be spilled or released in, on, under, or
about the Premises or the Project (including through the plumbing or sanitary
sewer system) and shall promptly, at Lessee’s expense, comply with all
Applicable Requirements and take all investigatory and/or remedial action
reasonably recommended, whether or not formally ordered or required, for the
cleanup of any contamination of, and for the maintenance, security and/or
monitoring of the Premises, the Project or neighboring properties, that was
caused or materially contributed to by Lessee, Lessee’s agents, employees,
contractors or anyone else at the direction of Lessee or under Lessee’s dominion
and control, or pertaining to or involving any Hazardous Substance brought onto
the Premises or the Project during the term of this Lease or Lessee’s use and
occupancy of the Project, by or for Lessee, or any third party at Lessee’s
direction or under Lessee’s dominion or control.

 

(d)                                 Leasee Indemnification. Lessee shall
indemnify, defend and hold Lessor, its agents, employees, lenders and ground
lessor, if any, harmless from and against any and all loss of rents and/or
damages, liabilities, judgments, claims, expenses, penalties, and attorneys’ and
consultants’ fees arising out of or involving any Hazardous Substance brought
onto the Premises or the Project by or for Lessee, Lessee’s agents, employees or
contractors, or any third party acting at Lessee’s direction or control or under
Lessee’s dominion or control (provided, however, that Lessee shall have no
liability under this Lease with respect to underground migration of any
Hazardous Substance under the Premises from areas outside of the Project not
caused or contributed to by Lessee, Lessee’s agents or contractors, or any third
party acting at Lessee’s direction or control or under Lessee’s dominion or
control). Lessee’s obligations shall include, but not be limited to, the effects
of any contamination or injury to person, property or the environment created or
suffered by Lessee, Lessee’s agents, employees, contractors, or any third party
acting at Lessee’s direction or control, or under Lessee’s dominion and control
and the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease. No
termination, cancellation or release agreement entered into by Lessor and Lessee
shall release Lessee from its obligations under this Lease with respect to
Hazardous Substances, unless specifically so agreed by Lessor in writing at the
time of such agreement.

 

(e)                                  Lessor Indemnification. Lessor and its
successors and assigns shall indemnify, defend, reimburse and hold Lessee, its

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

4

--------------------------------------------------------------------------------


 

employees and lenders, harmless from and against any and all environmental
damages, including the cost of remediation, which result from Hazardous
Substances which existed on the Premises prior to Lessee’s occupancy, exist on
the Premises during the term of this Lease which are not caused by or
contributed to by Lessee, Lessee’s agents, employees, contractors, or any third
party acting at Lessee’s direction or control, or under Lessee’s dominion and
control, or which are caused by the gross negligence or willful misconduct of
Lessor, its agents or employees. Lessor’s obligations, as and when required by
the Applicable Requirements, shall include, but not be limited to, the cost of
investigation, removal, remediation, restoration and/or abatement, and shall
survive the expiration or termination of this Lease.

 

(f)                                    Investigations and Remediations. Lessor
shall retain the responsibility and pay for any investigations or remediation
measures required by governmental entities having jurisdiction with respect to
the existence of Hazardous Substances on the Premises prior to Lessee’s
occupancy, unless such remediation measure is required as a result of Lessee’s
use (including “Alterations”, as defined in paragraph 7.3(a) below) of the
Premises, or is caused by or contributed to by Lessee, Lessee’s agents,
employees, contractors, or any third party acting at Lessee’s direction or
control, or under Lessee’s dominion and control, in which event Lessee shall be
responsible for such payment. Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and Lessor’s
agents to have reasonable access to the Premises at reasonable times in order to
carry out Lessor’s investigative and remedial responsibilities.

 

(g)                                 Lessor Termination Option. If a Hazardous
Substance Condition (see Paragraph 9.1 (e)) occurs during the term of this
Lease, unless Lessee is legally responsible therefor (in which case Lessee shall
make the investigation and remediation thereof required by the Applicable
Requirements-and this Lease shall continue in full force and effect, but subject
to Lessor’s rights under Paragraph 6.2(d) and Paragraph 13), Lessor may, at
Lessor’s option, either (i) investigate and remediate such Hazardous Substance
Condition, if required as soon as reasonably possible at Lessor’s expense, in
which event this Lease shall continue in full force and effect, or (ii) if the
estimated cost to remediate such condition exceeds 12 times the then monthly
Base Rent or $100,000, whichever is greater, give written notice to Lessee,
within 30 days; after receipt by Lessor of knowledge of the occurrence of such
Hazardous Substance Condition, of Lessor’s desire to terminate this Lease as of
the date 60 days following the date of such notice.—In the event Lessor elects
to give a termination notice, Lessee may, within 10 days thereafter,
give-written notice to Lessor of Lessee’s-commitment to pay the amount by which
the cost of the remediation of such Hazardous Substance Condition exceeds and
amount equal to 12 times the then monthly Base Rent or $100,000, whichever is
greater. Lessee shall provide Lessor with said funds or satisfactory assurance
thereof within 30 days following such commitment. In such event, this Loaso
shall continue in full force and effect, and Lessor shall proceed to make such
remediation as soon as reasonably possible after the required funds arc
available. If Lessee does not give such notice and provide the required funds or
assurance thereof within the time provided, this Lease shall terminate as of the
date specified in Lessor’s notice of termination.

 

6.3                                 Lessee’s Compliance with Applicable
Requirements. Except as otherwise provided in this Lease, Lessee shall, at
Lessee’s sole expense, fully, diligently and in a timely manner, materially
comply with all Applicable Requirements, the requirements of any applicable fire
insurance underwriter or rating bureau, and the recommendations of Lessor’s
engineers and/or consultants which relate in any manner to the Premises, without
regard to whether said requirements are now in effect or become effective after
the Start Date. Lessee shall, within 10 days after receipt of Lessor’s written
request, provide Lessor with copies of all permits and other documents, and
other information evidencing Lessee’s compliance with any Applicable
Requirements specified by Lessor, and shall immediately upon receipt, notify
Lessor in writing (with copies of any documents involved) of any threatened or
actual claim, notice, citation, warning, complaint or report pertaining to or
involving the failure of Lessee or the Premises to comply with any Applicable
Requirements. Likewise, Lessee shall immediately give written notice to Lessor
of: (i) any water damage to the Premises and any suspected seepage, pooling,
dampness or other condition conducive to the production of mold; or (ii) any
mustiness or other odors that might indicate the presence of mold in the
Premises.

 

6.4                                 Inspection; Compliance. Lessor and Lessor’s
“Lender” (as defined in Paragraph 30) and consultants shall have the right to
enter into Premises at any time, in the case of an emergency, and otherwise at
reasonable times, after reasonable notice with Lessee having the right to have
its representatives accompany Lessor on any such non-emergency entry, for the
purpose of inspecting the condition of the Premises and for verifying compliance
by Lessee with this Lease. The cost of any such inspections shall be paid by
Lessor, unless a violation of Applicable Requirements, or a Hazardous Substance
Condition (see paragraph 9.1e) is found to exist or be imminent, or the
inspection is requested or ordered by a governmental authority. In such case,
Lessee shall upon request reimburse Lessor for the cost of such inspection, so
long as such inspection is reasonably related to the violation or contamination.
In addition, Lessee shall provide copies of all relevant material safety data
sheets ( MSDS) to Lessor within 10 days of the receipt of written request
therefor.

 

7.                                       Maintenance; Repairs; Utility
Installations; Trade Fixtures and Alterations.

 

7.1                                 Lessee’s Obligations. Notwithstanding
Lessor’s Lessee shall have the sole obligation to, at Lessee’s sole cost and
expense, keep the Premises in good condition and repair if Lessor elects to
perform any such maintenance or repair work, then Lessee shall be responsible
for payment of the cost thereof to Lessor as additional rent for that portion of
the cost of any maintenance and repair of the Premises, or any equipment
(wherever located) that serves only Lessee or the Premises, to the extent such
cost is attributable to causes beyond normal wear and tear. Lessee shall be
responsible for the cost of painting, repairing or replacing wall coverings, and
to repair or replace any improvements with the Premises. Lessor may, at its
option, upon reasonable notice, elect to have Lessee perform any particular such
maintenance or repairs the cost of which is otherwise Lessee’s responsibility
hereunder.

 

7.2                                 Lessor’s Obligations. Subject to the
provisions of Paragraphs 2.2 (Condition), 2.3 (Compliance), 4.2 (Operating
Expenses), 6 (Use), 7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14
(Condemnation), Lessor subject to reimbursement pursuant to Paragraph 4.2, shall
keep in good order, condition and repair the foundations, exterior walls,
structural condition of interior bearing walls, exterior roof, fire sprinkler
system, fire alarm and/or smoke detection systems, fire hydrants, and the Common
Areas. Lessee expressly waives the benefit of any statute now or hereafter in
effect to the extent it is inconsistent with the terms of this Lease.

 

7.3                                 Utility Installations; Trade Fixtures;
Alterations.

 

(a)                                  Definitions. The term “Utility
Installations” refers to all floor and window coverings, air lines, vacuum
lines, power panels, electrical distribution, security and fire protection
systems, communication cabling, lighting fixtures, HVAC equipment, and plumbing
in or on the Premises. The term “Trade Fixtures” shall mean Lessee’s machinery
and equipment that can be removed without doing material damage to the Premises.
The term “Alterations” shall mean any modification of the improvements, other
than Utility Installations or Trade Fixtures, whether by addition or deletion.
“Lessee Owned Alterations and/or Utility Installations” are defined as
Alterations and/or Utility installations made by Lessee that are not yet owned
by Lessor pursuant to Paragraph 7.4(a).

 

(b)                                 Consent. Lessee shall not make any
Alterations or Utility Installations to the Premises without Lessor’s prior
written consent. Lessee may, however, make non-structural Utility Installations
to the interior of the Premises (excluding the roof) without such consent but
upon notice to Lessor, as long as they are not visible from the outside, do not
involve puncturing, relocating or removing the roof, ceilings, floors or any
existing walls, will not affect the electrical, plumbing, HVAC, and/or life
safety systems, and the cumulative cost thereof during this Lease as extended
does not exceed $2000. Notwithstanding the foregoing, Lessee shall not make or
permit any roof penetrations and/or install anything on the roof without the
prior written approval of Lessor. Lessor may, as a precondition to granting such
approval, require Lessee to utilize a contractor chosen and/or approved by
Lessor. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans. Consent shall be deemed conditioned upon
Lessee’s: (i) acquiring all applicable governmental permits, (ii) furnishing
Lessor with copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with asbuilt plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility Installation and/or upon Lessee’s
posting an additional Security Deposit with Lessor.

 

(c)                                  Liens; Bonds. Lessee shall pay, when due,
all claims for labor or materials furnished or alleged to have been furnished to
or for Lessee at or for use on the Premises, which claims are or may be secured
by any mechanic’s or materialmen’s lien against the Premises or any interest
therein. Lessee shall give Lessor not less than 10 days notice prior to the
commencement of any work in, on or about the Premises, and Lessor shall have the
right to post notices of non-responsibility. If Lessee shall contest the
validity of any such lien, claim or demand, then Lessee shall, at its sole
expense defend and protect itself, Lessor and the Premises against the same and
shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof. If Lessor shall require, Lessee shall furnish a
surety bond in an amount equal to 150% of the amount of such contested lien,
claim or demand, indemnifying Lessor against liability for the same. If Lessor
elects to participate in any such action, Lessee shall pay Lessor’s reasonable
attorneys’ fees and costs; provided, however, Lessee shall only be obligated to
pay for a single counsel unless Lessor has legal positions that cannot be
reasonably pursued in a joint representation.

 

7.4                                 Ownership; Removal; Surrender; and
Restoration.

 

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

5

--------------------------------------------------------------------------------


 

(b) Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.

 

(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall also completely
remove from the Premises and the Project any and all Hazardous Substances
brought onto the Premises or the Project by or for Lessee, Lessee’s agents,
employees, contractors, or any third party acting at Lessee’s direction or
control, or under Lessee’s dominion and control or any third party (except
Hazardous Substances which were deposited via underground migration from areas
outside of the Premises) even if such removal would require Lessee to perform of
pay for work that exceeds statutory requirements. Trade Fixtures shall remain
the property of Lessee and shall be removed by Lessee. Any personal property of
Lessee not removed on or before the Expiration Date or any earlier termination
date shall be deemed to have been abandoned by Lessee and may be disposed of or
retained by Lessor as Lessor may desire. The failure by Lessee to timely vacate
the Premises pursuant to this Paragraph 7.4(c) without the express written
consent of Lessor shall constitute a holdover under the provisions of Paragraph
26 below.

 

8.                                       Insurance; Indemnity.

 

8.1                               Insurance Premiums. The cost of the premiums
for the insurance policies maintained by Lessor pursuant to-paragraph 8 are
included as Operating Expenses (see paragraph 4.2 (o)(iv)). Said costs shall
include increases in the premiums resulting from additional coverage related to
requirements of the holder of a mortgage or deed of trust covering the Promises,
Building and/or Project, increased valuation of the Premises, Building and/or
Project, and/or a general premium rate increase. Said costs shall not, however,
include any premium increases resulting from the nature of the occupancy of any
other tenant of the Building. If the Project was not insured for the entirety of
the Base Year, then the base premium shall be the lowest annual premium
reasonably obtainable for the required insurance as of the Start Date, assuming
the most nominal use possible of the-Building and/or Project. In no event,
however, shall Lessee be responsible for any portion of the premium cost
attributable to liability insurance coverage in excess of $2,000,000 procured
under Paragraph 8.2(b).

 

8.2                                 Liability Insurance.

 

(a)                                  Carried by Lessee. Lessee shall obtain and
keep in force a Commercial General Liability policy of insurance protecting
Lessee and Lessor as an additional insured against claims for bodily injury,
personal injury and property damage based upon or arising out of the ownership,
use, occupancy or maintenance of the Premises and all areas appurtenant thereto.
Such insurance shall be on an occurrence basis providing single limit coverage
in an amount not less than $1,000,000 per occurrence with an annual aggregate of
not less than $2,000,000. Lessee shall add Lessor as an additional insured by
means of an endorsement at least as broad as the Insurance Service
Organization’s “Additional Insured-Managers or Lessors of Premises” Endorsement
and coverage shall also be extended to include damage caused by heat, smoke or
fumes from a hostile fire. The policy shall not contain any intra-insured
exclusions as between insured persons or organizations, but shall include
coverage for liability assumed under this Lease as an “insured contract” for the
performance of Lessee’s indemnity obligations under this Lease. The limits of
said insurance shall not, however, limit the liability of Lessee nor relieve
Lessee of any obligation hereunder. Lessee shall provide an endorsement on its
liability policy(ies) which provides that its insurance shall be primary to and
not contributory with any similar insurance carried by Lessor, whose insurance
shall be considered excess insurance only.

 

(b)                                 Carried by Lessor. Lessor shall maintain
liability insurance as described in Paragraph 8.2(a), in addition to, and not in
lieu of, the insurance required to be maintained by Lessee. Lessee shall not be
named as an additional insured therein.

 

8.3                                 Property Insurance - Building, Improvements
and Rental Value.

 

(a)                                  Building and Improvements. Lessor shall
obtain and keep in force a policy or policies of insurance in the name of
Lessor, with loss payable to Lessor, any ground-lessor, and to any Lender
insuring loss or damage to the Building and/or Project. The amount of such
insurance shall be equal to the full insurable replacement cost of the Building
and/or Project, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. Lessee Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee’s personal property shall be insured
by Lessee under Paragraph 8.4. If the coverage is available and commercially
appropriate, at Lessor’s option, such policy or policies shall insure against
all risks of direct physical loss or damage (except the perils of flood and/or
earthquake unless required by a Lender), including coverage for debris removal
and the enforcement of any Applicable Requirements requiring the upgrading,
demolition, reconstruction or replacement of any portion of the Premises as the
result of a covered loss. Said policy or policies shall also contain an agreed
valuation provision in lieu of any coinsurance clause, waiver of subrogation,
and inflation guard protection causing an increase in the annual property
insurance coverage amount by a factor of not less than the adjusted U.S.
Department of Labor Consumer Price Index for All Urban Consumers for the city
nearest to where the Premises are located. If such insurance coverage has a
deductible clause, the deductible amount shall not exceed $1,000 per occurrence.

 

(b)                                 Rental Value. Lessor shall also obtain and
keep in force a policy or policies in the name of Lessor with loss payable to
Lessor and any Lender, insuring the loss of the full Rent for one year with an
extended period of indemnity for an additional 180 days (“Rental Value
insurance”). Said insurance shall contain an agreed valuation provision in lieu
of any coinsurance clause, and the amount of coverage shall be adjusted annually
to reflect the projected Rent otherwise payable by Lessee, for the next 12 month
period.

 

(c)                                  Adjacent Premises. Lessee shall as
additional rent pay for any increase in the premiums for the property insurance
of the Building and for the Common Areas or other buildings in the Project if
said increase is caused by Lessee’s acts, omissions, use or Occupancy of the
Premises which are not consistent with the Agreed Use.

 

(d)                                 Lessee’s Improvements. Since Lessor is the
Insuring Party, Lessor shall not be required to insure Lessee Owned Alterations
and Utility Installations unless the item in question has become the property of
Lessor under the terms of this Lease.

 

8.4                                 Lessee’s Property; Business Interruption
Insurance.

 

(a)                                  Property Damage. Lessee shall obtain and
maintain insurance coverage on all of Lessee’s personal property, Trade
Fixtures, and Lessee Owned Alterations and Utility Installations. Such insurance
shall be full replacement cost coverage with a deductible of not to exceed
$1,000 per occurrence. The proceeds from any such insurance shall be used by
Lessee for the replacement of personal property, Trade Fixtures and Lessee Owned
Alterations and Utility installations. Lessee shall provide Lessor with written
evidence that such insurance is in force.

 

(b)                                 Business Interruption. Lessee shall obtain
and maintain loss of income and extra expense insurance in amounts as will
reimburse Lessee for direct or indirect loss of earnings attributable to all
perils commonly insured against by prudent lessees in the business of Lessee or
attributable to prevention of access to the Premises as a result of such perils.

 

(c)                                  No Representation of Adequate Coverage.
Lessor makes no representation that the limits or forms of coverage of insurance
specified herein are adequate to cover Lessee’s property, business operations or
obligations under this Lease.

 

8.5                                 Insurance Policies. Insurance required
herein of Lessee shall be by companies duly licensed or admitted to transact
business in the state where the Premises are located, and maintaining during the
policy term a “General Policyholders Rating” of at least A-, VI, as set forth in
the most current issue of “Best’s Insurance Guide”, or such other rating as may
be required by a Lender. Lessee shall not do or permit to be done anything which
invalidates the required insurance policies. Lessee shall, prior to the Start
Date, deliver to Lessor certified copies of policies of such insurance or
certificates evidencing the existence and amounts of the required insurance. No
such policy shall be cancelable or subject to modification except after 10 days
prior written notice to Lessor. Lessee shall, at least 30 days prior to the
expiration of such policies, furnish Lessor with evidence of renewals or
“insurance binders” evidencing renewal thereof, or Lessor may order such
insurance and charge the cost thereof to Lessee, which amount shall be payable
by Lessee to Lessor upon demand. Such policies shall be for a term of at least
one year, or the length of the remaining term of this Lease, whichever is less.
If either Party shall fail to procure and maintain the insurance required to be
carried by it, the other Party may, but shall not be required to, procure and
maintain the same.

 

8.6                                 Waiver of Subrogation. Without affecting any
other rights or remedies, Lessee and Lessor each hereby release and relieve the
other, and waive their entire right to recover damages against the other, for
loss of or damage to its property arising out of or incident to the perils
required to be insured against herein. The effect of such releases and waivers
is not limited by the amount of insurance carried or required, or by any
deductibles applicable hereto. The Parties agree to have their respective
property damage insurance carriers waive any right to subrogation that such
companies may have against Lessor or Lessee, as the case may be, so long as the
insurance is not invalidated thereby.

 

8.7                                 Indemnity. Except for Lessor’s gross
negligence or willful misconduct, Lessee shall indemnify, protect, defend and
hold harmless the Premises, Lessor and its agents, Lessor’s master or ground
lessor, partners and Lenders, from and against any and all claims, loss of rents
and/or damages, liens, judgments, penalties, reasonable attorneys’ and
consultants’ fees, expenses and/or liabilities arising out of, involving, or in
connection with, the use and/or occupancy of the Premises or the Project by
Lessee, Lessee’s agents, employees, contractors, or any third party acting at
Lessee’s direction or control, or under Lessee’s dominion and control. If any
action or proceeding is brought against Lessor by reason of any of the foregoing
matters,

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

6

--------------------------------------------------------------------------------


 

Lessee shall upon notice defend the same at Lessee’s expense by counsel
reasonably satisfactory to Lessor and Lessor shall cooperate with Lessee in such
defense. Lessor need not have first paid any such claim in order to be defended
or indemnified.

 

8.8                                 Exemption of Lessor and its Agents from
Liability . Notwithstanding the negligence or breach of this Lease by Lessor or
its agents, neither Lessor nor its agents shall be liable under any
circumstances for: (i) injury or damage to the person or goods, wares,
merchandise or other property of Lessee, Lessee’s employees, contractors,
invitees, customers, or any other person in or about the Premises or the
Project, whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water or rain, indoor air quality, the presence of mold or
from the breakage, leakage, obstruction or other defects of pipes, fire
sprinklers, wires, appliances, plumbing, HVAC or lighting fixtures, or from any
other cause, whether the said injury or damage results from conditions arising
upon the Premises or upon other portions of the Building or the Project, or from
other sources or places, (ii) any damages arising from any act or neglect of any
other tenant of Lessor or from the failure of Lessor or its agents to enforce
the provisions of any other lease in the Project, or (iii) injury to Lessee’s
business or for any loss of income or profit therefrom. Instead, it is intended
that Lessee’s sole recourse in the event of such damages or injury be to file a
claim on the insurance policy(ies) that Lessee is required to maintain pursuant
to the provisions paragraph 8.

 

8.9                                 Failure to Provide insurance.  Lessee
acknowledges that any failure on its part to obtain or maintain the insurance
required herein will expose Lessor to risks and potentially cause Lessor to
incur costs not contemplated by this Lease, the extent of which will be
extremely difficult to ascertain. Accordingly, for any month or portion thereof
that Lessee does not maintain the required insurance and/or does not provide
Lessor with the required binders or certificates evidencing the existence of the
required insurance, the Base Rent shall be automatically increased, without any
requirement for notice to Lessee, by an amount equal to 10% of the then existing
Base Rent or $100, whichever is greater. The parties agree that such increase in
Base Rent represents fair and reasonable compensation for the additional
risk/costs that Lessor will incur by reason of Lessee’s failure to maintain the
required insurance.  Such increase in Base Rent shall in no event constitute a
waiver of Lessee’s Default or Breach with respect to the failure to maintain
such insurance, prevent the exercise of any of the other rights and remedies
granted hereunder, nor relieve Lessee of its obligation to maintain the
insurance specified in this Lease.    Lessor Indemnity. Notwithstanding Sections
8.7 and 8.8 to the contrary, Lessee shall not be required to indemnify and hold
Lessor harmless from any claims for damage to any person or property resulting
from the gross negligence or willful misconduct of Lessor in connection with
Lessor’s activities in the Building (except for damage to Lessee’s improvements,
personal property, fixtures, furniture and equipment in the Premises, to the
extent Lessee is required to obtain the requisite insurance coverage pursuant to
the Lease). Except for any claims caused or contributed to by the acts or
omissions of Lessee, Lessee’s agents, employees, contractors, or any third party
acting at Lessee’s direction or control or under Lessee’s dominion and control,
or any claims arising from Lessee’s Breach or Default hereunder, Lessor shall
indemnify and hold Lessee harmless from any claims for damage to person or
property resulting from the gross negligence or willful misconduct of Lessor in
connection with Lessor’s activities in the Building (except for damage to
Lessee’s improvements, personal property, fixtures, furniture and equipment in
the Premises, to the extent Lessee is required to obtain the requisite insurance
coverage pursuant to the Lease). The foregoing exclusion from Lessee’s indemnity
and Lessor’s agreement to indemnify and hold Lessee harmless are not intended to
and shall not relieve any insurance carrier of its obligations under policies
required to be carried by Lessor or Lessee, respectively, pursuant to the Lease
to the extent that such policies cover the results of such acts, omissions or
willful misconduct.

 

9.                                       Damage or Destruction.

 

9.1                                 Definitions.

 

(a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to twelve (12) 6-month’s Base Rent. Lessor shall notify Lessee in writing
within 30 days from the date of the damage or destruction as to whether or not
the damage is Partial or Total.

 

(b) “Premises Total Destruction” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month’s Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.

 

(c) “Insured Loss” shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required-to-be actually covered by
the insurance described in Paragraph 8.3(a), irrespective of any deductible
amounts or coverage limits involved.

 

(d) “Replacement Cost” shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

 

(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises which
requires repair, remediation, or restoration.

 

                9.2                                 Partial Damage - Insured
Loss.  If a Premises Partial Damage that is an Insured Loss occurs, then Lessor
shall, at Lessor’s expense, repair such damage (but not Lessee’s Trade Fixtures
or Lessee Owned Alterations and Utility Installations) as soon as reasonably
possible and this Lease shall continue in full force and effect; provided,
however, that Lessee shall, at Lessor’s election, make the repair of any damage
or destruction the total cost to repair of which is $5,000 or less, and, in such
event, Lessor shall make any applicable insurance proceeds available to Lessee
on a reasonable basis for that purpose.  Notwithstanding the foregoing, if the
required insurance was readily available for a commercially reasonable premium
and was not in force or the insurance proceeds are not sufficient to effect such
repair, the Insuring Party shall promptly contribute the shortage in proceeds as
and when required to complete said repairs.  In the event, however, such 
absence of coverage or shortage was due to the fact that, by reason of the
unique nature of the improvements, full replacement cost insurance coverage was
not commercially reasonable and available, Lessor shall have no obligation to
pay for the shortage in insurance proceeds or to fully restore the unique
aspects of the Premises unless Lessee provides Lessor with the funds to cover
same, or adequate assurance thereof, within 10 days following receipt of written
notice of such shortage and request therefor.  If Lessor receives said funds or
adequate assurance thereof within said 10 day period, the party responsible for
making the repairs shall complete them as soon as reasonably possible and this
Lease shall remain in full force and effect. If such funds or assurance are not
received, Lessor may nevertheless elect by written notice to Lessee within 10
days thereafter to: (i) make such restoration and repair as is commercially
reasonable with Lessor paying any shortage in proceeds, in which case this Lease
shall remain in full force and effect, or (ii) have this Lease terminate 30 days
thereafter.   Lessee shall not be entitled to reimbursement of any funds
contributed by Lessee to repair any such damage or destruction.   Premises
Partial Damage due to flood or earthquake shall be subject to Paragraph 9.3,
notwithstanding that there may be some insurance coverage, but the net proceeds
of any such insurance shall be made available for the repairs if made by either
Party.

 

9.3                                 Partial Damage - Uninsured Loss. If a
Premises Partial Damage that is not an Insured Loss occurs, unless caused by a
negligent or willful act of Lessee (in which event Lessee shall make the repairs
at Lessee’s expense), Lessor may either: (i) repair such damage as soon as
reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) terminate this Lease by giving
written notice to Lessee within 30 days after receipt by Lessor of knowledge of
the occurrence of such damage. Such termination shall be effective 60 days
following the date of such notice. In the event Lessor elects to terminate this
Lease, Lessee shall have the right within 10 days after receipt of the
termination notice to give written notice to Lessor of Lessee’s commitment to
pay for the repair of such damage without reimbursement from Lessor. Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within 30
days after making such commitment. In such event this Lease shall continue in
full force and effect, and Lessor shall proceed to make such repairs as soon as
reasonably possible after the required funds are available. If Lessee does not
make the required commitment, this Lease shall terminate as of the date
specified in the termination notice.

 

9.4                                 Total Destruction. Notwithstanding any other
provision hereof, if a Premises Total Destruction occurs, this Lease shall
terminate 60 days following such Destruction. If the damage or destruction was
caused by the gross negligence or willful misconduct of Lessee, Lessor shall
have the right to recover Lessor’s damages from Lessee, except as provided in
Paragraph 8.6.

 

9.5                                 Damage Near End of Term. If at any time
during the last 6 months of this Lease there is damage for which the cost to
repair exceeds one month’s Base Rent, whether or not an Insured Loss, Lessor may
terminate this Lease effective 60 days following the date of occurrence of such
damage by giving a written termination notice to Lessee within 30 days after the
date of occurrence of such damage. Notwithstanding the foregoing, if Lessee at
that time has an exercisable option to extend this Lease or to purchase the
Premises, then Lessee may preserve this Lease by, (a) exercising such option and
(b) providing Lessor with any shortage in insurance proceeds (or adequate
assurance thereof) needed to make the repairs on or before the earlier of
(i) the date which is 10 days after Lessee’s receipt of Lessor’s written notice
purporting to terminate this Lease, or (ii) the day prior to the date upon which
such option expires. If Lessee duly exercises such option during such period and
provides Lessor with funds (or adequate assurance thereof) to cover any shortage
in insurance proceeds, Lessor shall, at Lessor’s commercially reasonable
expense, repair such damage as soon as reasonably possible and this Lease shall
continue in full force and effect. If Lessee fails to exercise such option and
provide such funds or assurance during such period, then this Lease shall
terminate on the date specified in the termination notice and Lessee’s option
shall be extinguished.

 

9.6                                 Abatement of Rent; Lessee’s Remedies.

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

7

--------------------------------------------------------------------------------


 

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

 

(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.

 

9.7                                 Termination; Advance Payments.   Upon
termination of this Lease pursuant to Paragraph 6.2(g) or Paragraph 9, an
equitable adjustment shall be made concerning advance Base Rent and any other
advance payments made by Lessee to Lessor.   Lessor shall, in addition, return
to Lessee so much of Lessee’s Security Deposit as has not been, or is not then
required to be, used by Lessor.

 

10.                                 Real Property Taxes.

 

10.1                           Definitions. As used herein, the term “Real
Property Taxes” shall include any form of assessment; real estate, general,
special, ordinary or extraordinary, or rental levy or tax (other than
inheritance, personal income or estate taxes); improvement bond; and/or license
fee imposed upon or levied against any legal or equitable interest of Lessor in
the Project, Lessor’s right to other income therefrom, and/or Lessor’s business
of leasing, by any authority having the direct or indirect power to tax and
where the funds are generated with reference to the Project address and where
the proceeds so generated are to be applied by the city, county or other local
taxing authority of a jurisdiction within which the Project is located. “Real
Property Taxes” shall also include any tax, fee, levy, assessment or charge, or
any increase therein: (i) imposed by reason of events occurring during the term
of this Lease, including but not limited to, a change in the ownership of the
Project, (ii) a change in the improvements thereon, and/or (iii)!levied or
assessed on machinery or equipment provided by Lessor to Lessee pursuant to this
Lease.

 

10.2                           Payment of Taxes. Except as otherwise provided in
Paragraph 10.3, Lessor shall pay the Real Property Taxes applicable to the
Project, and said payments shall be included in the calculation of Operating
Expenses in accordance with the provisions of Paragraph 4.2.

 

10.3                           Additional Improvements.  Operating Expenses
shall not include Real Property Taxes specified in the tax assessor’s records
and work sheets as being caused by additional improvements placed upon the
Project by other lessees or by Lessor for the exclusive enjoyment of such other
lessees.  Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to
Lessor at the time   Base Rent payments Operating Expenses are payable under
Paragraph 4.2, the entirety of any increase in Real Property Taxes if assessed
solely by reason of Alterations, Trade Fixtures or Utility Installations placed
upon the Premises by Lessee or at Lessee’s request or by reason of any
alterations or improvements to the Premises made by Lessor subsequent to the
execution of this Lease by the Parties.

 

10.4                           Joint Assessment.  If the Building is not
separately assessed, Real Property Taxes allocated to the Building shall be an
equitable proportion of the Real Property Taxes for all of the land and
improvements included within the tax parcel assessed, such proportion to be
determined by Lessor from the respective valuations assigned in the assessor’s
work sheets or such other information as may be reasonably available.  Lessor’s
reasonable determination thereof, in good faith, shall be conclusive.

 

10.5                           Personal Property Taxes.   Lessee shall pay prior
to delinquency all taxes assessed against an levied upon Lessee Owned
Alterations and Utility Installations, Trade Fixtures, furnishings, equipment
and all personal property of Lessee contained in the Premises. When possible,
Lessee shall cause its Lessee Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Lessor. If any of Lessee’s said
property shall be assessed with Lessor’s real property, Lessee shall pay Lessor
the taxes attributable to Lessee’s property within 10 days after receipt of a
written statement setting forth the taxes applicable to Lessee’s property.

 

11.                                 Utilities and Services.

 

11.1                           Services Provided by Lossor. Lessor shall procure
from utilities companies who shall provide heating, ventilation, air
conditioning, reasonable amounts of electricity for normal lighting and office
machines (and Lessee shall pay for all charges therefor), water for reasonable
and normal drinking and lavatory use in connection with an office. Lessee shall
be responsible to perform and pay for, and replacement light bulbs and/or
fluorescent tubes and ballasts for standard overhead fixtures and all other
fixtures in the Premises. Lessor Lessee, at Lessee’s sole cost and expense,
shall also provide janitorial services to the Premises and Common Areas 5 times
per week, excluding Building Holidays, or pursuant to the attached janitorial
schedule, if any as and when desired by Lessee. Lessor shall not, however, be
required to provide janitorial services to kitchens or storage areas included
within the Premises.

 

11.2                           Services Exclusive to Lessee.  Lessee shall pay
for all water, gas, heat, light, power, telephone and other utilities and
services specially or exclusively supplied and/or metered exclusively to the
Premises or to Lessee, together with any taxes thereon.  Lessee acknowledges
that electrical service to the Premises is separately metered and shall pay for
the electrical usage and all taxes and other costs associated with such
electricity.  If a service is deleted by Paragraph 1.13 and such service is not
separately metered to the Premises, Lessee shall pay at Lessor’s option, either
Lessee’s Share or a reasonable proportion to be determined by Lessor of all
charges for such jointly metered service.

 

11.3                           Hours of Service.  Said services and utilities
shall be provided during times set forth in Paragraph 1.12 that the utility
companies provide the same. Utilities and services required at other times shall
be subject to advance request and reimbursement by Lessee to Lessor of the cost
thereof.

 

11.4                           Excess Usage by Lessee. Lessee shall not make
connection to the utilities except by or through existing outlets and shall not
install or use machinery or equipment in or about the Premises that uses excess
water, lighting or power, or suffer or permit any act that causes extra burden
upon the utilities or services, including but not limited to security and trash
services, over standard office usage for the Project. Lessor shall require
Lessee to reimburse Lessor for any excess expenses or costs that may arise out
of a breach of this subparagraph by Lessee. Lessor may, in its sole discretion,
install at Lessee’s expense supplemental equipment and/or separate metering
applicable to Lessee’s excess usage of loading.

 

11.5                           Interruptions. There shall be no abatement of
rent and Lessor shall not be liable in any respect whatsoever for the
inadequacy, stoppage, interruption or discontinuance of any utility or service
due to riot, strike, labor dispute, breakdown, accident, repair or other cause
beyond Lessor’s reasonable control or in cooperation with governmental request
or directions.

 

12.                                 Assignment and Subletting.

 

12.1                           Lessor’s Consent Required.

 

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s interest in this Lease or in the Premises without Lessor’s
prior written consent.

 

(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.

 

(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buyout or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. “ Net Worth
of Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.

 

(d) An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(c), or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non-fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.

 

(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.

 

(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.

 

(g) Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, ie. 20 square feet orless, to be used by a third party vendor in
connection with the installation of a vending machine or payphone shall not
constitute a subletting.

 

12.2                           Terms and Conditions Applicable to Assignment and
Subletting.

 

(a) Regardless of Lessor’s consent, no assignment or subletting shall:   (i) be
effective without the express written assumption by

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

8

--------------------------------------------------------------------------------


 

such assignee or sublessee of the obligations of Lessee under this Lease,
(ii) release Lessee of any obligations hereunder, or (iii) alter the primary
liability of Lessee for the payment of Rent or for the performance of any other
obligations to be performed by Lessee.

 

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment. 
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach.

 

(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.

 

(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefore to Lessor, or any security held by Lessor.

 

(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36)

 

(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.

 

(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)

 

12.3                           Additional Terms and Conditions Applicable to
Subletting . The following terms and conditions shall apply to any subletting by
Lessee of all or any part of the Premises and shall be deemed included in all
subleases under this Lease whether or not expressly incorporated therein:

 

(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee’s
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee’s obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.

 

(b) In the event of a Breach by Lessee, Lessor may, atits option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.

 

(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

 

(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

 

(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice.  The sublessee shall have a
right of reimbursement and offset from and against Lessee for any such Defaults
cured by the sublessee.

 

13.                                 Default; Breach; Remedies.

 

13.1                           Default; Breach. A “Default” is defined as a
failure by the Lessee to comply with or perform any of the terms, covenants,
conditions or Rules and Regulations under this Lease. A “Breach” is defined as
the occurrence of one or more of the following Defaults, and the failure of
Lessee to cure such Default within any applicable grace period:

 

(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

 

(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.

 

(c) The commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee.

 

(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts required by
the specific provisions of this Lease, (iii) the rescission of an unauthorized
assignment or subletting, (iv) an Estoppel Certificate, (v) a requested
subordination that meets the requirements of this Lease, (vi) evidence
concerning any guaranty and/or Guarantor, (vii) any document requested under
Paragraph 41, (viii) material data safety sheets (MSDS), or (ix) any other
documentation or information which Lessor may reasonably require of Lessee under
the terms of this Lease, where any such failure continues for a period of 10
days following written notice to Lessee.

 

(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than those
described in subparagraphs 13.1(a), (b) or (c), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.

 

(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “
debtor” as defined in 11 U.S.C. § 101 or any successor statute thereto (unless,
in the case of a petition filed against Lessee, the same is dismissed within 60
days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.

 

(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.

 

(h) If the performance of Lessee’s obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory basis, and Lessee’s failure
within 60 days following written notice of any such event, to provide written
alternative assurance or security, which, when coupled with the then existing
resources of Lessee, equals or exceeds the combined financial resources of
Lessee and the Guarantors that existed at the time of execution of this Lease.

 

13.2                           Remedies.. If Lessee fails to perform any of its
affirmative duties or obligations, within 10 days after written notice (or in
case of an emergency, without notice), Lessor may, at its option, perform such
duty or obligation on Lessee’s behalf, including but not limited to the
obtaining of reasonably required bonds, insurance policies, or governmental
licenses, permits or approvals. Lessee shall pay to Lessor an amount equal to
115% of the costs and expenses incurred by Lessor in such performance upon
receipt of an invoice therefor.   In the event of a Breach, Lessor may, with or
without further notice or demand, and without limiting Lessor in the exercise of
any right or remedy which Lessor may have by reason of such Breach:

 

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; arid
(iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee’s
Breach of this Lease shall not waive Lessor’s right to recover damages under
Paragraph 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

9

--------------------------------------------------------------------------------


 

separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.

 

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations.  Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.

 

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.

 

13.3                           Inducement Recapture. Any agreement for free or
abated rent or other charges, or for the giving or paying by Lessor to or for
Lessee of any cash or other bonus, inducement or consideration for Lessee’s
entering into this Lease, all of which concessions are hereinafter referred to
as “Inducement Provisions”, shall be deemed conditioned upon Lessee’s full and
faithful performance of all of the terms, covenants and conditions of this
Lease. Upon Breach of this Lease by Lessee, any such Inducement Provision shall
automatically be deemed deleted from this Lease and of no further force or
effect, and any rent, other charge, bonus, inducement or consideration
theretofore abated, given or paid by Lessor under such an Inducement Provision
shall be immediately due and payable by Lessee to Lessor, notwithstanding any
subsequent cure of said Breach by Lessee. The acceptance by Lessor of rent or
the cure of the Breach which initiated the operation of this paragraph shall not
be deemed a waiver by Lessor of the provisions of this paragraph unless
specifically so stated in writing by Lessor at the time of such acceptance.

 

13.4                           Late Charges. Lessee hereby acknowledges that
late payment by Lessee of Rent will cause Lessor to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult to
ascertain. Such costs include, but are not limited to, processing and accounting
charges, and late charges which may be imposed upon Lessor by any Lender.
Accordingly, if any Rent shall not be received by Lessor within 5 days after
such amount shall be due, then, without any requirement for notice to Lessee,
Lessee shall immediately pay to Lessor a one-time late charge equal to 10% of
each such overdue amount or $100, whichever is greater. The parties hereby agree
that such late charge represents a fair and reasonable estimate of the costs
Lessor will incur by reason of such late payment. Acceptance of such late charge
by Lessor shall in no event constitute a waiver of Lessee’s Default or Breach
with respect to such overdue amount, nor prevent the exercise of any of the
other rights and remedies granted hereunder. In the event that a late charge is
payable hereunder, whether or not collected, for 3 consecutive installments of
Base Rent, then notwithstanding any provision of this Lease to the contrary,
Base Rent shall, at Lessor’s option, become due and payable quarterly in
advance.

 

13.5                           Interest.  Any monetary payment due Lessor
hereunder, other than late charges, not received by Lessor, when due as to
scheduled payments (such as Base Rent) or within 30 days following the date on
which it was due for nonscheduled payment, shall bear interest from the date
when due, as to scheduled payments, or the 31st day after it was due as to
nonscheduled payments. The interest (“Interest”) charged shall be computed at
the rate of 10% per annum but shall not exceed the maximum rate allowed by
law.   Interest is payable in addition to the potential late charge provided for
in Paragraph 13.4.

 

13.6                           Breach by Lessor.

 

(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor’s obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.

 

(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender commences the cures of said breach within 30 days after receipt of
said notice, or if having commenced said cure they do not diligently pursue it
to completion (subject to causes beyond Lessor’s control), then Lessee may, in
addition to Lssee’s other remedies, elect to cure said breach at Lessee’s
expense and offset from Rent the actual and reasonable and documented cost to
perform such cure, provided however, that such offset shall not exceed an amount
equal to the greater of one month’s Base Rent or the Security Deposit, reserving
Lessee’s right to seek reimbursement from Lessor for any such expense in excess
of such offset. Lessee shall document the cost of said cure and supply said
documentation to Lessor.

 

14.                                 Condemnation. If the Premises or any portion
thereof are taken under the power of eminent domain or sold under the threat of
the exercise of said power (collectively “Condemnation”), this Lease shall
terminate as to the part taken as of the date the condemning authority takes
title or possession, whichever first occurs. If more than 10% of the rentable
floor area of the Premises, or more than 25% of Lessee’s Reserved Parking
Spaces, if any, are taken by Condemnation, Lessee may, at Lessee’s option, to be
exercised in writing within 10 days after Lessor shall have given Lessee written
notice of such taking (or in the absence of such notice, within 10 days after
the condemning authority shall have taken possession) terminate this Lease as of
the date the condemning authority takes such possession. If Lessee does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in proportion to the reduction in utility of
the Premises caused by such Condemnation. Condemnation awards and/or payments
shall be the property of Lessor, whether such award shall be made as
compensation for diminution in value of the leasehold, the value of the part
taken, or for severance damages; provided, however, that Lessee shall be
entitled to any compensation paid by the condemnor for Lessee’s relocation
expenses, loss of business goodwill and/or Trade Fixtures, without regard to
whether or not this Lease is terminated pursuant to the provisions of this
Paragraph. All Alterations and Utility Installations made to the Premises by
Lessee, for purposes of Condemnation only, shall be considered the property of
the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.

 

15.                                 Brokerage Fees.

 

15.1                           Additional Commission.  In addition to the
payments owed pursuant to Paragraph 1.10 above, and unless Lessor and the
Brokers otherwise agree in writing, Lessor agrees that: (a) if Lessee exercises
any Option, (b) if Lessee or anyone affiliated with Lessee acquires from Lessor
any rights to the Premises or other premises owned by Lessor and located within
the Project, (c) if Lessee remains in possession of the Premises, with the
consent of Lessor, after the expiration of this Lease, or (d) if Base Rent is
increased, whether by agreement or operation of an escalation clause herein,
then, Lessor shall pay Brokers a fee in accordance with the schedule of the
Brokers in effect at the time of the execution of this Lease.

 

15.2                           Assumption of Obligation.  Any buyer or
transferee of Lessor’s interest in this Lease shall be deemed to have assumed
Lessor’s obligation hereunder. Brokers shall be third party beneficiaries of the
provisions of Paragraphs 1.10, 15, 22 and 31. If Lessor fails to pay to Brokers
any amounts due as and for brokerage fees pertaining to the Lease when due, then
such amounts shall accrue interest. In addition, if Lessor fails to pay any
amounts to Lessee’s Broker when due, Lessee’s Broker may send written notice to
Lessor and Lessee of such failure and if Lessor fails to pay such amounts within
10 days after said notice, Lessee shall pay said notice to its Broker and offset
such amounts against Rent. In addition, Lessee’s Broker shall be deemed to be a
third party beneficiary of any commission agreement entered into by and/or
between Lessor and Lessor’s Broker for the limited purpose of collecting any
brokerage fee owed.

 

15.3                           Representations and Indemnities of Broker
Relationships. Lessee and Lessor each represent and warrant to the other that it
has had no dealings with any person, firm, broker or finder (other than the
Brokers, if any) in connection with this Lease, and that no one other than said
named Brokers is entitled to any commission or finder’s fee in connection
herewith. Lessee and Lessor do each hereby agree to indemnify, protect, defend
and hold the other harmless from and against liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings or actions of the indemnifying Party, including
any costs, expenses, attorneys’ fees reasonably incurred with respect thereto.

 

16.                                 Estoppel Certificates.

 

(a) Each Party (as “Responding Party”) shall within 10 days after written notice
from the other Party (the “Requesting Party”) execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the then most
current “Estoppel Certificate” form published by the AIRCommercial Real Estate
Association, plus such additional information, confirmation and/or statements as
may be reasonably requested by the Requesting Party.

 

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(iii) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

 

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee’s
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

10

--------------------------------------------------------------------------------


 

17.                                 Definition of Lessor. The term “Lessor” as
used herein shall mean the owner or owners at the time in question of the fee
title to the Premises, or, if this is a sublease, of the Lessee’s interest in
the prior lease. In the event of a transfer of Lessor’s title or interest in the
Premises or this Lease, Lessor shall deliver to the transferee or assignee (in
cash or by credit) any unused Security Deposit held by Lessor. Upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined.

 

18.                                 Severability. The invalidity of any
provision of this Lease, as determined by a court of competent jurisdiction,
shall in no way affect the validity of any other provision hereof.

 

19.                                 Days. Unless otherwise specifically
indicated to the contrary, the word “days” as used in this Lease shall mean and
refer to calendar days.

 

20.                                 Limitation on Liability. The obligations of
Lessor under this Lease shall not constitute personal obligations of Lessor or
its partners, members, directors, officers or shareholders, and Lessee shall
look to the Project, the Project’s rental income, if any, the insurance proceeds
and condemnation awards of the Project, and to no other assets of Lessor, for
the satisfaction of any liability of Lessor with respect to this Lease, and
shall not seek recourse against Lessor’s partners, members, directors, officers
or shareholders, or any of their personal assets for such satisfaction.

 

21.                                 Time of Essence. Time is of the essence with
respect to the performance of all obligations to be performed or observed by the
Parties under this Lease.

 

22.                                 No Prior or Other Agreements; Broker
Disclaimer. This Lease contains all agreements between the Parties with respect
to any matter mentioned herein, and no other prior or contemporaneous agreement
or understanding shall be effective. Lessor and Lessee each represents and
warrants to the Brokers that it has made, and is relying solely upon, its own
investigation as to the nature, quality, character and financial responsibility
of the other Party to this Lease and as to the use, nature, quality and
character of the Premises. Brokers have no responsibility with respect thereto
or with respect to any default or breach hereof by either Party.

 

23.                                 Notices.

 

23.1  Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

 

23.2  Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.

 

24.                                 Waivers.

 

(a)                                  No waiver by Lessor of the Default or
Breach of any term, covenant or condition hereof by Lessee, shall be deemed a
waiver of any other term, covenant or condition hereof, or of any subsequent
Default or Breach by Lessee of the same or of any other term, covenant or
condition hereof.  Lessor’s consent to, or approval of, any act shall not be
deemed to render unnecessary the obtaining of Lessor’s consent to, or approval
of, any subsequent or similar act by Lessee, or be construed as the basis of an
estoppel to enforce the provision or provisions of this Lease requiring such
consent.

 

(b)                                 The acceptance of Rent by Lessor shall not
be a waiver of any Default or Breach by Lessee.  Any payment by Lessee may be
accepted by Lessor on account of moneys or damages due Lessor, notwithstanding
any qualifying statements or conditions made by Lessee in connection therewith,
which such statements and/or conditions shall be of no force or effect
whatsoever unless specifically agreed to in writing by Lessor at or before the
time of deposit of such payment.

 

(c)                                  THE PARTIES AGREE THAT THE TERMS OF THIS
LEASE SHALL GOVERN WITH REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE
THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE
IS INCONSISTENT WITH THIS LEASE.

 

25.                                 Disclosures Regarding The Nature of a Real
Estate Agency Relationship.

 

(a)                                  When entering into a discussion with a real
estate agent regarding a real estate transaction, a Lessor or Lessee should from
the outset understand what type of agency relationship or representation it has
with the agent or agents in the transaction. Lessor and Lessee acknowledge being
advised by the Brokers in this transaction, as follows:

 

(i)                                     Lessor’s Agent.  A Lessor’s agent under
a listing agreement with the Lessor acts as the agent for the Lessor only. A
Lessor’s agent or subagent has the following affirmative obligations: To the
Lessor: A fiduciary duty of utmost care, integrity, honesty, and loyalty in
dealings with the Lessor. To the Lessee and the Lessor: a. Diligent exercise of
reasonable skills and care in performance of the agent’s duties. b. A duty of
honest and fair dealing and good faith. c. A duty to disclose all facts known to
the agent materially affecting the value or desirability of the property that
are not known to, or within the diligent attention and observation of, the
Parties. An agent is not obligated to reveal to either Party any confidential
information obtained from the other Party which does not involve the affirmative
duties set forth above.

 

(ii)                                  Lessee’s Agent.  An agent can agree to act
as agent for the Lessee only. In these situations, the agent is not the Lessor’s
agent, even if by agreement the agent may receive compensation for services
rendered, either in full or in part from the Lessor. An agent acting only for a
Lessee has the following affirmative obligations. To the Lessee: A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the
Lessee. To the Lessee and the Lessor: a. Diligent exercise of reasonable skills
and care in performance of the agent’s duties. b. A duty of honest and fair
dealing and good faith. c. A duty to disclose all facts known to the agent
materially affecting the value or desirability of the property that are not
known to, or within the diligent attention and observation of, the Parties. An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.

 

(iii)                               Agent Representing Both Lessor and Lessee. 
A real estate agent, either acting directly or through one or more associate
licenses, can legally be the agent of both the Lessor and the Lessee in a
transaction, but only with the knowledge and consent of both the Lessor and the
Lessee. In a dual agency situation, the agent has the following affirmative
obligations to both the Lessor and the Lessee: a. A fiduciary duty of utmost
care, integrity, honesty and loyalty in the dealings with either Lesser or the
Lessee. b. Other duties to the Lessor and the Lessee as stated above in
subparagraphs (i) or (ii). In representing both Lessor and Lessee, the agent may
not without the express permission of the respective Party, disclose to the
other Party that the Lessor will accept rent in an amount less than that
indicated in the listing or that the Lessee is willing to pay a higher rent than
that offered. The above duties of the agent in a real estate transaction do not
relieve a Lessor or Lessee from the responsibility to protect their own
interests. Lessor and Lessee should carefully read all agreements to assure that
they adequately express their understanding of the transaction. A real estate
agent is a person qualified to advise about real estate. If legal or tax advise
is desired, consult a competent professional.

 

(b)                                 Brokers have no responsibility with respect
to any default or breach hereof by either Party. The Parties agree that no
lawsuit or other legal proceeding involving any breach of duty, error or
omission relating to this Lease may be brought against Broker more that one year
after the Start Date and that the liability (including court costs and
attorneys’ fees), of any Broker with respect to any such lawsuit and/or legal
proceeding shall not exceed the fee received by such Broker pursuant to this
Lease; provided, however, that the foregoing limitation on each Broker’s
liability shall not be applicable to any gross negligence or willful misconduct
of such Broker.

 

(c)                                  Buyer and Seller agree to identify to
Brokers as “Confidential” any communication or information given Brokers that is
considered by such Party to be confidential.

 

26.                                 No Right To Holdover. Lessee has no right to
retain possession of the Premises or any part thereof beyond the expiration or
termination of this Lease.  In the event that Lessee holds over, then the Base
Rent shall be increased to one hundred and twenty five percent (125%) 150% of
the Base Rent applicable immediately preceding the expiration or termination.
Nothing contained herein shall be construed as consent by Lessor to any holding
over by Lessee.

 

27.                                 Cumulative Remedies. No remedy of election
hereunder shall be deemed exclusive but shall, wherever possible, be cumulative
with all other remedies at law or in equity.

 

28.                                 Covenants and Conditions; Construction of
Agreement. All provisions of this Lease to be observed or performed by Lessee
are both covenants and conditions. In construing this Lease, all headings and
titles are for the convenience of the Parties only and shall not be considered a
part of this Lease. Whenever required by the context, the singular shall include
the plural and vice versa. This Lease shall not be construed as if prepared by
one of the Parties, but rather according to its fair meaning as a whole, as if
both Parties had prepared it.

 

29.                                 Binding Effect; Choice of Law. This Lease
shall be binding upon the Parties, their personal representatives, successors
and assigns and be governed by the laws of the State in which the Premises are
located.  Any litigation between the Parties hereto concerning this Lease shall
be

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

11

--------------------------------------------------------------------------------


 

initiated in the county in which the Premises are located.

 

30.                                 Subordination; Attornment; Non-Disturbance.

 

30.1                           Subordination. This Lease and any Option granted
hereby shall be subject and subordinate to any ground lease, mortgage, deed of
trust, or other hypothecation or security device (collectively, “Security
Device”), now or hereafter placed upon the Premises, to any and all advances
made on the security thereof, and to all renewals, modifications, and extensions
thereof. Lessee agrees that the holders of any such Security Devices (in this
Lease together referred to as “Lender”) shall have no liability or obligation to
perform any of the obligations of Lessor under this Lease. Any Lender may elect
to have this Lease and/or any Option granted hereby superior to the lien of its
Security Device by giving written notice thereof to Lessee, whereupon this Lease
and such Options shall be deemed prior to such Security Device, notwithstanding
the relative dates of the documentation or recordation thereof.

 

30.2                           Attornment. In the event that Lessor transfers
title to the Premises, or the Premises are acquired by another upon the
foreclosure or termination of a Security Device to which this Lease is
subordinated (i) Lessee shall, subject to the non-disturbance provisions of
Paragraph 30.3, attorn to such new owner, and upon request, enter into a new
lease, containing all of the terms and provisions of this Lease, with such new
owner for the remainder of the term hereof, or, a the election of the new owner,
this Lease will automatically become a new lease between Lessee and such new
owner, and (ii) Lessor shall thereafter be relieved of any further obligations
hereunder and such new owner shall assume all of Lessor’s obligations, except
that such new owner shall not: (a) be liable for any act or omission of any
prior lessor or with respect to events occurring prior to acquisition of
ownership; (b) be subject to any offsets or defenses which Lessee might have
against any prior lessor, (c) be bound by prepayment of more than one month’s
rent, or (d) be liable for the return of any security deposit paid to any prior
lessor.

 

30.3                           Non-Disturbance. With respect to Security Devices
entered into by Lessor after the execution of this Lease, Lessee’s subordination
of this Lease shall be subject to receiving a commercially reasonable
non-disturbance agreement (a “Non-Disturbance Agreement”) from the Lender which
Non-Disturbance Agreement provides that Lessee’s possession of the Premises, and
this Lease, including any options to extend the term hereof, will not be
disturbed so long as Lessee is not in Breach hereof and attorns to the record
owner of the Premises. Further, within 60 days after the execution of this
Lease, Lessor shall, if requested by Lessee, use its commercially reasonable
efforts to obtain a Non-Disturbance Agreement from the holder of any
pre-existing Security Device which is secured by the Premises. In the event that
Lessor is unable to provide the Non-Disturbance Agreement within said 60 days,
then Lessee may, at Lessee’s option, directly contact Lender and attempt to
negotiate for the execution and delivery of a Non-Disturbance Agreement.

 

30.4                           Self-Executing. The agreements contained in this
Paragraph 30 shall be effective without the execution of any further documents;
provided, however, that, upon written request from Lessor or a Lender in
connection with a sale, financing or refinancing of the Premises, Lessee and
Lessor shall execute such further writings as may be reasonably required to
separately document any subordination, attornment and/or Non-Disturbance
Agreement provided for herein.

 

31.                                 Attorneys’ Fees. If any Party or Broker
brings an action or proceeding involving the Premises whether founded in tort,
contract or equity, or to declare rights hereunder, the Prevailing Party (as
hereafter defined) in any such proceeding, action, or appeal thereon, shall be
entitled to reasonable attorneys’ fees. Such fees may be awarded in the same
suit or recovered in a separate suit, whether or not such action or proceeding
is pursued to decision or judgment. The term, “Prevailing Party” shall include,
without limitation, a Party of Broker who substantially obtains or defeats the
relief sought, as the case may be, whether by compromise, settlement, judgment,
or the abandonment by the other Party or Broker of its claim or defense. The
attorneys’ fees award shall not be computed in accordance with any court fee
schedule, but shall be such as to fully reimburse all attorneys’ fees.  The
attorney’s fees award shall not be computed in accordance with any court fee
schedule, but shall be such as to fully reimburse all attorneys’ fees reasonably
incurred.  In addition, Lessor shall be entitled to attorneys’ fees, costs and
expenses incurred in the preparation and service of notices of Default and
consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such Default or resulting Breach ($200
is a reasonable minimum per occurrence for such services and consultation).

 

32.                                 Lessor’s Access; Showing Premises; Repairs.
Lessor and Lessor’s agents shall have the right to.enter the Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable prior notice (and Lessee shall have the right to have its
representatives accompany Lessor on any such entry) for the purpose of showing
the same to prospective purchasers, lenders, or tenants, and making such
alterations, repairs, improvements or additions to the Premises as Lessor may
deem necessary or desirable and the erecting, using and maintaining of
utilities, services, pipes and conduits through the Premises and/or other
premises as long as there is no material adverse effect on Lessee’s use of the
Premises. All such activities shall be without abatement of rent or liability to
Lessee.

 

33.                                 Auctions. Lessee shall not conduct, nor
permit to be conducted, any auction upon the Premises without Lessor’s prior
written consent. Lessor shall riot be obligated, to exercise any standard of
reasonableness in determining whether to permit an auction.

 

34.                                 Signs.  Lessor may place on the Premises
ordinary “For Sale” signs at any time and ordinary “For Lease” signs during the
last 6 months of the term hereof.

 

35.                                 Termination; Merger. Unless specifically
stated otherwise in writing by Lessor, the voluntary or other surrender of this
Lease by Lessee, the mutual termination or cancellation hereof, or a termination
hereof by Lessor for Breach by Lessee, shall automatically terminate any
sublease or lesser estate in the Premises; provided, however, that Lessor may
elect to continue any one or all existing subtenancies. Lessor’s failure within
10 days following any such event to elect to the contrary by written notice to
the holder of any such lesser interest, shall constitute Lessor’s election to
have such event constitute the termination of such interest.

 

36.                                 Consents. Except as otherwise provided
herein, wherever in this Lease the consent of a Party is required to an act by
or for the other Party, such consent shall not be unreasonably withheld or
delayed. Lessor’s actual reasonable costs and expenses (including but not
limited to architects’, attorneys’, engineers’ and other consultants’ fees)
incurred in the consideration of, or response to, a request by Lessee for any
Lessor consent, including but not limited to consents to an assignment, a
subletting or the presence or use of a Hazardous Substance, shall be paid by
Lessee upon receipt of an invoice and supporting documentation therefor.
Lessor’s consent to any act, assignment or subletting shall not constitute an
acknowledgment that no Default or Breach by Lessee of this Lease exists, nor
shall such consent be deemed a waiver of any then existing Default or Breach,
except as may be otherwise specifically stated in writing by Lessor at the time
of such consent. The failure to specify herein any particular condition to
Lessor’s consent shall not preclude the imposition by Lessor at the time of
consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.

 

37.                                 Guarantor.

 

37.1                           Execution. The Guarantors, if any, shall each
execute a guaranty in the form most recently published by the AIR Commercial
Real Estate Association.

 

37.2                           Default. It shall constitute a Default of the
Lessee if any Guarantor fails or refuses, upon request to provide: (a) evidence
of the execution of the guaranty, including the authority of the party signing
on Guarantor’s behalf to obligate Guarantor, and in the case of a corporate
Guarantor, a certified copy of a resolution of its board of directors
authorizing the making of such guaranty, (b) current financial statements,
(c) an Estoppel Certificate, or (d) written confirmation that the guaranty is
still in effect.

 

38.                                 Quiet Possession. Subject to payment by
Lessee of the Rent and performance of all of the covenants, conditions and
provisions on Lessee’s part to be observed and performed under this Lease,
Lessee shall have quiet possession and quiet enjoyment of the Premises during
the term hereof.

 

39.                                 Options. If Lessee is granted an Option, as
defined below, then the following provisions shall apply.

 

39.1                           Definition. “Option” shall mean: (a) the right to
extend the term of or renew this Lease or to extend or renew any lease that
Lessee has on other property of Lessor; (b) the right of first refusal or first
offer to lease either the Premises or other property of Lessor; (c) the right to
purchase or the right of first refusal to purchase the Premises or other
property of Lessor.

 

39.2                           Options Personal To Original Lessee. Any Option
granted to Lessee in this Lease is personal to the original Lessee, and cannot
be assigned or exercised by anyone other than said original Lessee and only
while the original Lessee is in full possession of the Premises and, if
requested by Lessor, with Lessee certifying that Lessee has no intention of
thereafter assigning or subletting.

 

39.3                           Multiple Options. In the event that Lessee has
any multiple Options to extend or renew this Lease, a later Option cannot be
exercised unless the prior Options have been validly exercised.

 

39.4                           Effect of Default on Options.

 

(a)  Lessee shallhave no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.

 

(b)  The period of time withinwhich an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).

 

(c)  An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this Lease.

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

12

--------------------------------------------------------------------------------


 

40.                                 Security Measures.  Lessee hereby
acknowledges that the Rent payable to Lessor hereunder does not include the cost
of guard service or other security measures, and that Lessor shall have no
obligation whatsoever to provide same. Lessee assumes all responsibility for the
protection of the Premises, Lessee, its agents and invitees and their property
from the acts of third parties.  In the event, however, that Lessor should elect
to provide security services, then the cost thereof shall be an Operating
Expense.

 

41.                                 Reservations.

 

(a)  Lessor reserves the right: (i) to grant, without the consent or joinder of
Lessee, such easements, rights and dedications that Lessor deems necessary,
(ii) to cause the recordation of parcel maps and restrictions, (iii) to create
and/or install new utility raceways, so long as such easements, rights,
dedications, maps, restrictions, and utility raceways do not unreasonably
interfere with the use of the Premises by Lessee. Lessor may also: change the
name, address or title of the Building or Project upon at least 90 days prior
written notice; provide and install, at Lessee’s Lessor’s expense, Building
standard graphics on the door of the Premises and such portions of the Common
Areas as Lessor shall reasonably deem appropriate; grant to any lessee the
exclusive right to conduct any business as long as such exclusive right does not
conflict with any rights expressly given herein; and to place such signs,
notices or displays as Lessor reasonably deems necessary or advisable upon the
roof, exterior of the Building or the Project or on pole signs in the Common
Areas. Lessee agrees to sign any documents reasonably requested by Lessor to
effectuate such rights. The obstruction of Lessee’s view, air, or light by any
structure erected in the vicinity of the Building, whether by Lessor or third
parties, shall in no Way affect this Lease or impose any liability upon Lessor.

 

(b)  Lessor also reserves the right to move Lessee to other space of comparable
size in the Building or Project. Lessor must provide at least 45 days prior
written notice of such move, and the now space must contain improvements of
comparable quality to those contained with the Premises.  Lessor shall pay the
reasonable out of pocket costs that Lessee incurs with regard to such
relocation, including the expenses of moving and necessary stationary revision
costs. In no event, however, shall Lessor be required to pay an amount in excess
of two months Base Rent.  Lessee may not be relocated more than once during the
term of this Lease.

 

(c)  Lessee shall not: (i) use a representation (Photographic or otherwise) of
the Building or Project or their name(s) in connection with Lessee’s business;
or (ii) suffer or permit anyone, except in emergency, to go upon the roof of the
Building.

 

42.                                 Performance Under Protest. If at any time a
dispute shall arise as to any amount or sum of money to be paid by one Party to
the other under the provisions hereof, the Party against whom the obligation to
pay the money is asserted shall have the right to make payment “under protest”
and such payment shall not be regarded as a voluntary payment and there shall
survive the right on the part of said Party to institute suit for recovery of
such sum. If it shall be adjudged that there was no legal obligation on the part
of said Party to pay such sum or any part thereof said Party shall be entitled
to recover such sum or so much thereof as it was not legally required to pay. A
Party who does not initiate suit for the recovery of sums paid “under protest”
within 6 months shall be deemed to have waived its right to protest such
payment.

 

43.                                 Authority; Multiple Parties; Execution

 

(a)  If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.  Lessor represents that Lessor is the owner of the Project, the
execution and delivery of this Lease does not violate any restrictive covenant
or agreement contained in any other lease or contract affecting Lessor or the
Project, and Lessor is not actually aware of current local improvement
districts, special assessments or state or local impact fees which are assessed
against the Project and which are not shown of record.

 

(b)  If this Lease is executed by more than one person or entity as “Lessee” or
“Lessor”, each such person or entity shall be jointly and severally liable
hereunder. It is agreed that any one of the named Lessees shall be empowered to
execute any amendment to this Lease, or other document ancillary thereto and
bind all of the named Lessees, and Lessor may rely on the same as if all of the
named Lessees had executed such document.

 

(c)  This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

44.                                 Conflict. Any conflict between the printed
provisions of this Lease and the typewritten or handwritten provisions shall be
controlled by the typewritten or handwritten provisions.

 

45.                                 Offer. Preparation of this Lease by either
party or their agent and submission of same to the other Party shall not be
deemed an offer to lease to the other Party. This Lease is not intended to be
binding until executed and delivered by all Parties hereto.

 

46.                                 Amendments. This Lease may be modified only
in writing, signed by the Parties in interest at the time of the modification.
As long as they do not materially change Lessee’s obligations hereunder, Lessee
agrees to make such reasonable nonmonetary modifications to this Lease as may be
reasonably required by a Lender in connection with the obtaining of normal
financing or refinancing of the Premises.

 

47.                                 Waiver of Jury Trial. THE PARTIES HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
INVOLVING THE PROPERTY OR ARISING OUT OF THIS AGREEMENT.

 

48.                                 Mediation and Arbitration of Disputes . An
Addendum requiring the Mediation and/or the Arbitration of all disputes between
the Parties and/or Brokers arising out of this Lease o is x is not attached to
this Lease.

 

49.                                 Americans with Disabilities Act.  Since
compliance with the Americans with Disabilities Act (ADA) is dependent upon
Lessee’s specific use of the Premises, Lessor makes no warranty or
representation as to whether or not the Premises comply with ADA or any similar
logislation. In the event that Lessee’s use of the Premises requires
modifications or additions to the Premises in order to be in ADA compliance,
Lessee agrees to make any such necessary modifications and/or additions at
Lessee’s expense.

 

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:

 

1.                                      SEEK ADVICE OF COUNSEL AS TO THE LEGAL
AND TAX CONSEQUENCES OF THIS LEASE.

 

2.                                      RETAIN APPROPRIATE CONSULTANTS TO REVIEW
AND INVESTIGATE THE CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE
BUT NOT BE LIMITED TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING
AND SIZE OF THE PREMISES, THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF
AND OPERATING SYSTEMS, COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT AND
THE SUITABILITY OF THE PREMISES FOR LESSEE’S INTENDED USE.

 

WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.

 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

Executed at: Los Angeles, California

 

Executed at: Los Angeles, California

On: 8/6/2009

 

On: July      , 2009

 

 

 

 

 

 

By LESSOR:

 

By LESSEE:

 

 

 

AYM Investment, LLC

 

Wilshire State Bank

a California limited liability company

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

By:

/s/ David Kim

Name Printed:

[ILLEGIBLE]

 

Name Printed:

David Kim

Title:

 

[ILLEGIBLE]

 

Title:

 

Sr.V.P

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

13

--------------------------------------------------------------------------------


 

Laurel-Crest Group, LLC,

 

 

 

a California limited liability company

 

By:

 

 

 

 

Name Printed:

 

By:

[ILLEGIBLE]

 

Title:

 

Name Printed:

[ILLEGIBLE]

 

Address:

3200 Wilshire Boulevard, 7th Floor

Title:

 

Partner

 

 

Los Angeles, California 90010

Synchroncity, LLC,

 

 

 

a California limited liability company

 

Telephone:

(213) 427–2472

 

 

 

Facsimile:

(213) 639–8013

By:

/s/ [ILLEGIBLE]

 

Federal ID No.

 

Address:

11726 San Vicente Boulevard, Suite 290

 

 

 

Los Angeles, California 90049

 

 

 

 

 

 

Telephone:

(310) 207–1464

 

 

Facsmile:

(310) 207–1466

 

 

Federal ID NO.

 

 

 

 

 

 

 

 

 

 

LESSOR’S BROKER:

 

LESSEE’S BROKER:

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

Attn:

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone:

(    )

 

Telephone:

(    )

Facsimile:

(    )

 

Facsimile:

(    )

 

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street,
Suite 800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.

 

©Copyright 1999-By AIR Commercial Real Estate Association.

All rights reserved.

No part of these works may be reproduced in any form without permission in
writing.

 

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

/s/ [ILLEGIBLE]

INITIALS

 

INITIALS

 

14

--------------------------------------------------------------------------------


 

LEASE ADDENDUM

 

This LEASE ADDENDUM (“Addendum”) is made to into that certain Standard
Multi-Tenant Office Lease-Gross dated as of July 31, 2009 (“Lease”) to which
this Addendum is attached and made a part thereof, by and between AYM
Investment, LLC, a California limited liability company (“AYM”), Laurel-Crest
Group, LLC, a California limited liability company (“LCG”), and Synchronicity,
LLC, a California limited liability company (“Synchronicity”) (collectively,
“Lessor”) and Wilshire State Bank, a California banking corporation (“Lessee”).

 

Lessee and Lessor hereby agree that notwithstanding anything contained in the
Lease to the contrary, the provisions set forth below will be deemed to be a
part of the Lease and shall supersede, to the extent appropriate, any contrary
provision in the Lease. All defined terms used in this Addendum, unless
specifically defined in this Addendum, shall have the same meaning as such terms
have in the Lease.

 

51.                                 Base Rent Increases. The monthly Base Rent
shall be increased to the following amounts during the following periods of the
Original Term of this Lease, which amount Lessee shall pay as the Base Rent
required under this Lease:

 

Term of Original Lease

 

Monthly Base Rent

 

July 1, 2009 - June 30, 2011

 

$

15,400.00

 

July 1, 2011 - June 30, 2012

 

$

15,862.00

 

July 1, 2012 - June 30, 2013

 

$

16,337.86

 

July 1, 2013 - June 30, 2014

 

$

16,827.99

 

July 1, 2014 - June 30, 2015

 

$

17,332.83

 

July 1, 2015 - June 30, 2016

 

$

17,852.82

 

July 1, 2016 - June 30, 2017

 

$

18,388.40

 

July 1, 2017 - June 30, 2018

 

$

18,940.05

 

July 1, 2018 - June 30, 2019

 

$

19,508.26

 

 

52.                                 Parking Spaces. The vehicle parking spaces
specified in Section 1.2(b) (“Parking Space(s)”) may be used by only by Lessee,
Lessee’s customers and employees during Lessee’s regular and normal banking
business hours of 8:00 a.m. to 8:00 p.m., Monday through Friday, and 8:00 a.m.
to 2:00 p.m., Saturdays, excluding legal bank holidays (“Banking Hours”).
Subject to the terms, covenants and conditions hereof, the Parking Spaces shall
be located on the third (3rd) floor of the Building; provided, however, Lessor
shall have the right to relocate the Parking Spaces or replace them with other
parking spaces in the Building, and Lessor shall have the right to reconfigure,
restripe and otherwise modify the layout of the parking spaces in the Building,
including, but not limited to, those on the third (3rd) floor of the Building.

 

53.                                 Operating Expense Increase. Notwithstanding
anything to the contrary in the Lease, Lessee shall have no obligation to pay
Lessee’s Share of Operating Expense Increase due under Section 4.2, and Lessee’s
Share of Operating Expense Increase shall be included in, and be deemed a part
of, the Base Rent payable under this Lease.

 

54.                                 Early Expiration Option. Provided that
Lessee is not in Breach or Default of any of Lessee’s obligations hereunder as
of the exercise of the Early Expiration Option or as of the Early Expiration
Date (as such terms are hereafter defined), Lessee shall have the option to
accelerate the Expiration Date of the Original Term of this Lease (“Early
Expiration Option”) upon the following terms and conditions:

 

54.1                           Lessee shall provide Lessor with written,
irrevocable and unconditional notice of Lessee’s exercise of the Early
Expiration Option in accordance with the requirement of this Lease; Lessee shall
have no right to exercise the Early Expiration Option at any time prior to the
expiration of the Eighty Fourth (84th) month of the Lease or any time after the
expiration of the Original Term of this Lease.

 

15

--------------------------------------------------------------------------------

 

54.2                        Lessee’s notice of exercise of the Early Expiration
Option shall be accompanied by a cashier’s check made payable to Lessor in the
amount equal to five (5) times the amount of the monthly Base Rent required to
be paid by Lessee as of the Early Expiration Date (“Early Expiration
Consideration”). Lessee’s notice of exercise of the Early Expiration Option
shall be ineffective and of no force and effect if Lessor does not receive such
cashier’s check in the Early Expiration Consideration amount together with
Lessee’s notice of exercise of the Early Expiration Option. If the Early
Expiration Option is not timely and properly exercised, then the Early
Expiration Option shall terminate and be of no further force or effect. Time is
of the essence.

 

54.3                        Provided that Lessor has timely received Lessee’s
proper notice of the exercise of the Early Expiration Option and the requisite
Early Expiration Consideration, this Lease shall expire as of the last day of
the ninth (9th) month after the month during which the Early Expiration Option
was exercised by Lessee and Lessor received the Early Expiration Consideration
(“ Early Expiration Date”), as if such date were the original Expiration Date
set forth herein; provided, however, such early expiration shall not in any way
release, discharge or alter any of Lessee’s or Lessor’s obligations, duties or
liabilities which may accrue or have accrued up to and including the Early
Expiration Date, and until the Early Expiration Date, Lessee and Lessor shall
continue to perform all of their respective obligations hereunder, including,
but not limited to, Lessee’s payment to Lessor of all amounts due and payable by
Lessee hereunder.

 

54.4                     The Early Expiration Option shall forever terminate and
be of no force or effect if Lessee is in Breach hereunder at any time, whether
before or after Lessee’s exercise of the Early Expiration Option. If such Breach
occurs after Lessee’s exercise of the Early Expiration Option, then such
exercise of the Early Expiration Option shall not be valid, and the Early
Expiration Consideration, if any, paid by Lessee may, at Lessor’s option, be
returned to Lessee, retained as additional Security Deposit, or applied toward
payment of Lessee’s past, present or future rent obligations hereunder.

 

54.5                     The Early Expiration Option shall be considered to be
an “Option,” as such term is defined in Paragraph 39 of the Lease, and shall be
subject to all the terms and conditions set forth therein.

 

54.6                     At all times after Lessee’s exercise of the Early
Expiration Option, Lessee shall make the Premises readily and easily available
to Lessor and/or its agents during normal business hours, and upon reasonable
notice, for the purpose of showing same to prospective tenants. Lessee shall
have the right to have its employees accompany Lessor and its agents. Lessee
recognizes that Lessor may make commitments for delivering possession of the
Premises to another lessee, lessees or purchaser, effective immediately after
the Early Expiration Date and that therefore Lessee shall have no right to hold
over without the prior express written consent of Lessor.

 

55.                              Post Tension Concrete Construction. Lessee
hereby acknowledges and agrees that the Building has been constructed of “post
tension concrete,” which is composed of, among other materials, high tension
metal wire and concrete elements, which if drilled, bored, cut, or otherwise
penetrated, may rupture and cause severe structural damage to the Building.
Therefore, Lessee shall not, without the prior written consent of Lessor, drill,
bore, cut, penetrate, mark, paint, drill into, or in any way alter, deface or
affect any part of the Premises or the Building.

 

56.                              AS IS.  Lessee agrees that, except as otherwise
specifically provided in the Lease, Lessee is leasing and accepting the
Premises, the Building and the Project on an “AS IS,” basis, subject to all
recorded matters, laws, ordinances and governmental regulations and orders.

 

57.                              Security Guard.

 

57.1                     Lessee hereby acknowledges and agrees that Lessor shall
have no obligation, liability or responsibility to provide any security guard,
service, improvements or device of any kind, nature or description, and Lessee
hereby assumes all risk and responsibility therefore.

 

57.2                     Throughout the term of this Lease, as the same may be
extended, Lessee shall, at Lessee’s sole cost and expense, provide at least one
(1) uniformed and armed security guard to the Premises, which guard shall be
duly licensed, bonded and otherwise qualified for guarding

 

2

--------------------------------------------------------------------------------


 

banks similar to Lessee’s bank, and be present at the Premises starting at least
one hour before Banking Hours until one hour after Banking Hours.

 

58.                              Exclusive Use.

 

58.1                      Subject to the terms and conditions set forth herein,
Lessor shall not directly lease space on the first or the second floors of the
Building, other than the Premises, to be used by a Competing Business.

 

58.2                      “Competing Business” shall mean a business which uses
its premises in the Building primarily for the Exclusive Use, excluding any
business directly or indirectly (as an assignee, sublessee or concessionaire)
occupying premises under an Existing Lease, or conducting check cashing, wire
transfer, or similar activities. “Existing Lease” shall mean a lease for a
portion of the Building which lease is in effect as of the date of this Lease,
as such lease may be renewed, extended or replaced. “Exclusive Use” shall mean a
full service retail bank.

 

58.3                        Lessor’s obligations under this Section shall
automatically forever terminate and become null and void if the Premises cease
to be used primarily for the Exclusive Use, Lessee is in Breach, Lessee assigns
this Lease, or Lessee sublets all or any portion of the Premises. The Premises
shall not be deemed or considered to be used primarily for the Exclusive use
unless at least seventy five percent (75%) of the rentable area of the Premises
is devoted to and operated for the Exclusive Use, and the Exclusive Use is being
continuously conducted in the Premises.

 

59.                              Maintenance. Notwithstanding anything to the
contrary in the Lease, such as Section 7.1, Lessee shall, at Lessee’s sole cost
and expense, maintain, repair and replace in good order, condition and repair
the Premises and every part thereof, the HVAC system serving the Premises, and
any other utilities, apparatus or equipment serving the Premises. If Lessee
fails to comply with such obligation, Lessor may perform the same on behalf of
Lessee, and Lessee shall, as additional rent, reimburse Lessor any costs and
expenses incurred for performing such obligation of Lessee.

 

60.                              Lessee’s Signage. Lessee may, at Lessee’s sole
cost and expense, use the cans existing for the signs installed for a previous
bank occupant of the Premises (namely Mirae Bank), and Lessee may install the
name of Lessee in such sign cans, provided that Lessor has approved the content
of such signs and all other aspects thereof. Lessor agrees not to unreasonably
withhold Lessor’s approval of the content of the signs provided that they are
related to the Agreed Use. Lessee may, subject to obtaining Lessor’s consent,
install a reasonable number of additional signs on the Building provided that
each and every aspect of such signs has been approved by Lessor, such signs
comply with all Applicable Requirements, and such additional signs will not
reduce the overall available signage for the Project under any Applicable
Requirements or the overall available signs for any other tenants or occupants
of the Project under any Applicable Requirements or otherwise. Lessee shall, at
Lessee’s sole cost and expense, obtain all permits for such signs and comply
with all Applicable Requirements with respect to such signs. Such signs shall be
considered an Alteration and Lessee shall comply with the provisions of this
Lease applicable thereto as an Alteration, such as Section 7.4.

 

61.                              Right of First Negotiation for Premises Condo.

 

61.1                      Lessor may elect to convert the Building (“Condo
Conversion”) into commercial condominium units, as a result of which the
Building may be divided into two or more condominium units (“Condo Unit(s)”).
The physical Premises, as described in Section 1.2(a), may be encompassed by one
or more Condo Units. The term “Premises Condo” shall mean those Condo Units
which comprise the entirety of the physical Premises, as described in Section
1.2(a).

 

61.2                      If the Condo Conversion is completed so that Lessor
has the right to, in compliance with all Applicable Requirements, sell the Condo
Units to the public, and if Lessor elects to so sell the Premises Condo
independent and separate from any other property and not in conjunction with any
other property (such as any of the other Condo Units in the Building or the
Building as a whole), then Lessor shall notify Lessee of the same (“Right of
First Negotiation Notice”) and Lessee shall have the right of first negotiation
to purchase the Premises Condo (“Right of First Negotiation”).

 

3

--------------------------------------------------------------------------------


 

61.3                      Lessee shall have no right to exercise the Right of
First Negotiation with respect to only a part of the Premises Condo, or less
than all the Condo Units which comprise the Premises Condo. Lessee’s Right of
First Negotiation shall not apply or be triggered if Lessor plans to or intends
to the sell (i) the Building as a whole, or (ii) the Premises Condo in
conjunction with any other Condo Units in the Building. For clarification
purposes, Lessee’s Right of First Negotiation shall only apply when Lessor
intends to sell the Premises Condo by itself, separate and apart from any other
property and not as part of a transaction that involves any other property, such
as any other Condo Units or if Lessor sells the Building as a whole.

 

61.4                      Lessee’s Right of First Negotiation shall be a
one-time right only. If Lessee does not elect to exercise Lessee’s Right of
First Negotiation within ten (10) business days after the date of the Right of
First Negotiation Notice, then Lessee’s Right of First Negotiation shall forever
terminate, and Lessor may, without having to negotiate or further negotiate with
Lessee, consummate a sale of the Premises Condo on any terms and conditions
desired by Lessor to any person or party.

 

61.5                      If Lessee does timely and properly exercise the Right
of First Negotiation, then for a period of thirty (30) days after Lessee has
exercised the Right of First Negotiation (“Negotiation Period”), the Parties
shall attempt to agree upon the amount of the purchase price of the Premises
Condo and all the other terms and conditions for the purchase and sale of the
Premises Condo. If, for any reason whatsoever, the Parties cannot or do not come
to a mutually satisfactory written, signed and biding agreement for the purchase
and sale of the Premises Condo by the end of the Negotiation Period, then
neither Party shall have any liability to the other Party for such failure to
agree, Lessee’s Right of First Negotiation shall forever terminate, and Lessor
may, without having to negotiate or further negotiate with Lessee, consummate a
sale of the Premises Condo on any terms and conditions desired by Lessor to any
person or party.

 

61.6                      The Right of First Negotiation shall be considered to
be an “Option,” as such term is defined in Paragraph 39 of the Lease, and shall
be subject to all the terms and conditions set forth therein.

 

62.                              Hazardous Materials. Lessor represents and
warrants that as of the Commencement Date of this Lease, (i) Lessor has no
actual knowledge that there are hazardous materials within the Premises,
Building and the Project in violation of any applicable environmental laws and
regulations, and (ii) Lessor has received no written notice from a governmental
agency that there are hazardous materials within the Premises, Building and the
Project in violation of any applicable environmental laws and regulations.

 

63.                              Removal of Alterations. Lessee shall not be
required to remove any Alterations, additions, trade fixtures or Utility
Installations placed upon the Premises by Lessee, unless as a condition to
Lessor’s consent for such Alterations, additions, trade fixtures or Utility
Installations, Lessor requires that Lessee remove such Alterations, additions,
trade fixtures or Utility Installations at the expiration or termination of the
Lease.

 

64.                              Transfer to Affiliate. Notwithstanding anything
in this Lease to the contrary, Lessee shall have the right, without Lessor’s
consent, to assign or sublease the Lease to an entity controlling, under common
control with, or controlled by Lessee, including an entity resulting from a
merger or consolidation by Lessee (an “Affiliate”), provided that in the event
of an assignment, the Affiliate also assumes in writing Lessee’s obligations
under this Lease.  Lessor agrees that, notwithstanding anything in this Lease to
the contrary, Lessee may, in conjunction with an assignment of this Lease to an
Affiliate of Lessee, which assignment is done in accordance with terms and
conditions of this Lease, transfer the options to extend the term of this Lease
granted to Lessee.

 

65.                              Transfer Premium Sharing. If Lessee shall
assign this Lease or sublet any portion of the Premises to anyone other than an
Affiliate of the original Lessee (“Transfer”), Lessee shall pay to Lessor as
additional rent, within five (5) business days after receipt by Lessee, fifty
percent (50%) of the Transfer Premium, as hereafter defined. The term “Transfer
Premium” shall mean all rent, additional rent, and any other consideration
(including, but not limited to, any consideration for key money, bonus rent,
good will, covenant not to compete, sale of property or services by Lessee)
payable by an assignee or sublessee (“Transferee”), either initially or over the
term of a Transfer, in excess of the rent payable by Lessee hereunder. If part
of the Transfer Premium is payable by Transferee other than in cash, the
Transfer Premium of the noncash consideration shall be in a form reasonably
satisfactory to Lessor. Lessee shall pay the Transfer

 

4

--------------------------------------------------------------------------------


 

Premium on a monthly basis, together with its payment of Base Rent. On Lessor’s
request, Lessee shall furnish a complete statement, certified by an independent
certified public accountant or Lessee’s chief financial officer, describing in
detail the computation of any Transfer Premium that Lessee has derived or will
derive from a Transfer. Lessee shall allow Lessor to review and audit Lessee’s
books and records for the purpose of verifying Lessee’s calculation of the
Transfer Premium. If Lessor or Lessor’s independent certified public accountant
finds that the Transfer Premium for any Transfer has been understated, Lessee
shall, within thirty (30) days after demand, pay the deficiency and Lessor’s
costs of that audit. If Lessee has understated the Transfer Premium by more than
ten percent (10%), Lessor may, at its option, declare Lessee in default and
material and incurable breach hereunder, notwithstanding any cure period
specified herein.

 

66.                              Lessee’s Records. Notwithstanding anything to
the contrary contained herein or in the Lease, Lessor shall not have at any time
during the term of this Lease the right to have access to or take possession of
any of Lessee’s business records or the records or the personal property located
on the Premises of any customer of Lessee or of any third party. Furthermore,
any rights and remedies of Lessor to enter upon and assume control of the
Premises and of any personal property thereof are subject to the power of the
Commissioner of the California Department of Financial Institutions and other
bank regulatory agencies.

 

67.                              Americans With Disabilities Act. Lessor
represents and warrants that as of the Commencement Date of this Lease,
(i) Lessor has no actual knowledge that the Common Areas of the Building are in
violation of the Americans With Disabilities Act, and (ii) Lessor has received
no written unfulfilled notice from a governmental agency that the Common Areas
of the Building are in violation of the Americans With Disabilities Act.

 

68.                              Lessor’s Agent. Lessor may designate one of the
entities which comprise Lessor, a property manager or another agent acting on
behalf of such owners to interact with Lessee on behalf of Lessor. Lessee agrees
that Lessor shall have the right to, from time to time, change such designation
provided that Lessor provides written notice thereof to Lessee.

 

69.                              Prior Lease.

 

69.1                     Lessee acknowledges that (i) the Premises was leased to
Mirae Bank (“Prior Tenant”) pursuant to that certain lease dated February 1,
2006 with the Prior Tenant (“Prior Lease”), (ii) the term of the Prior Lease has
not yet expired, (iii) as of June 26, 2009, the Prior Tenant has been in
receivership, with the FDIC as the receiver, and (iv) Lessee has been in
possession of the Premises and is currently is in possession of the Premises
pursuant to an agreement reached between Lessee and the FDIC, as receiver for
the Prior Tenant.

 

69.2                     This Lease is subject to the termination of the Prior
Lease (“Prior Lease Contingency”) by no later than one hundred and twenty (120)
days after the date of the mutual execution and delivery of this Lease, as the
same may be extended by mutual agreement of the Parties (“Contingency Expiration
Date”).

 

69.3                     Lessee and Lessor shall each use their commercially
reasonable best efforts to cooperatively work with each other and with the FDIC
to secure a termination of the Prior Lease by the Contingency Expiration Date,
and the Parties shall attempt to preserve and reserve Lessor’s rights, if any,
against the Prior Tenant for its breach of the Prior Lease. The Prior Lease
Contingency shall be deemed satisfied if the rights of the Prior Tenant under
the Prior Lease are terminated, surrendered, canceled or otherwise extinguished
so that Lessor may enter into this Lease with Lessee, including, but not limited
to, a written agreement between Lessor and FDIC, or any other manner of
accomplishing the same.

 

69.4                     If, despite said commercially reasonable best efforts
by the Parties, the Prior Lease Contingency is not satisfied by the Contingency
Expiration Date so that the Premises can be leased to Lessee under this Lease
for the term of this Lease, then within thirty (30) days after the Contingency
Expiration Date, either Party shall have the right to terminate this Lease upon
thirty (30) days notice to the other Party, in which event this Lease Shall
terminate, Lessor shall not be subject to any liability, obligation or damages,
Lessee shall pay rent and other charges due hereunder for the period that Lessee
was or is in possession of the Premises provided, however,

 

5

--------------------------------------------------------------------------------


 

if neither Party exercises such termination right within such 30-day period,
then it shall be conclusively deemed that the Prior Lease Contingency was
satisfied and/or waived, and neither Party shall have the right to terminate
this Lease under this section any time after such 30-day period has expired.

 

“Lessor”

 

“Lessee”

 

 

 

AYM Investment, LLC, a California

 

Wilshire State Bank, a California banking

limited liability company

 

corporation

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

By:

/s/ [ILLEGIBLE]

Name Printed:

[ILLEGIBLE]

 

Name Printed:

[ILLEGIBLE]

Title:

[ILLEGIBLE]

 

Title:

Sr. V.P.

 

 

 

 

 

 

 

 

Laurel-Crest Group, LLC, a California

 

By:

 

limited liability company

 

Name Printed:

 

 

 

Title:

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name Printed:

[ILLEGIBLE]

 

 

 

Title:

Partner

 

 

 

 

 

 

 

 

 

 

 

Synchronicity LLC, a California limited

 

 

 

liability company

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

Name Printed:

[ILLEGIBLE]

 

 

 

Title:

Manager

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

SITE PLAN OF PREMISES

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

SECOND FLOOR

(For reference purposes only-not to scale)

 

[g16132kk05i001.jpg]

 

--------------------------------------------------------------------------------


 

[g16132kk05i002.jpg]

 

OPTION(S) TO EXTEND

STANDARD LEASE ADDENDUM

 

Dated

 

July  31, 2009

 

 

 

By and Between (Lessor)

AYM Investment, LLC, Laurel-Crest Group, LLC and Synchronicity, LLC

By and Between (Lessee)

Wilshire State Bank

 

 

Address of Premises:

Suites 207-211, 401 East 11th Street,

Los Angeles, California 90015

 

Paragraph  50

 

A.     OPTION(S) TO EXTEND:

Lessor hereby grants to Lessee the option to extend the term of this Lease for
two (2) additional sixty (60) month period(s) each, with each option period
commencing when the prior option term expires upon each and all of the following
terms and conditions:

 

(i)                                      In order to exercise an option to
extend, Lessee must give written notice of such election to Lessor and Lessor
must receive the same at least six but not more than nine months prior to the
date that the option period would commence, time being of the essence.   If
proper notification of the exercise of an option is not given and/or received,
such option shall automatically expire.  Options (if there are more than one)
may only be exercised consecutively.

 

(ii)                                   The provisions of paragraph 39, including
those relating to Lessee’s Default set forth in paragraph 39.4 of this Lease,
are conditions of this Option.

 

(iii)                               Except for the provisions of this Lease
granting an option or options to extend the term, all of the terms and
conditions of this Lease except where specifically modified by this option shall
apply.

 

(iv)                               This Option is personal to the original
Lessee, and cannot be assigned or exercised by anyone other than said original
Lessee and only while the original Lessee is in full possession of the Premises
and without the intention of thereafter assigning or subletting.

 

(v)                                   The monthly rent for each month of the
option period shall be calculated as follows, using the method(s) indicated
below:

(Check Method(s) to be Used and Fill in Appropriately)

 

o   I.     Cost of Living Adjustment(s) (COLA)

 

a.     On (Fill in COLA Dates):

 

the Base Rent shall be adjusted by the change, if any, from the Base Month
specified below, in the Consumer Price Index of the Bureau of Labor Statistics
of the U.S. Department of Labor for (select one): o-CPI W (Urban Wage Earners
and Clerical Workers) or o CPI U (All Urban Consumers), for (Fill in Urban
Area):

 

All Items (1982 1984 - 100), herein referred to as “CPI”.

 

b.    The monthly rent payable in accordance with paragraph A.I.a. of this
Addendum shall be calculated as follows: the Base Rent set forth in paragraph
1.5 of the attached Lease, shall be multiplied by a fraction the numerator of
which shall be the CPI of the calendar month 2 months prior to the
month(s) specified in paragraph A.I.a. above during which the adjustment is to
take effect, and the denominator of which shall be the CPI of the calendar month
which is 2 months prior to (select one): o the first month of the term of this
Lease as set forth in paragraph 1.3 (“Base Month”) or o (Fill in Other “Base
Month”): -

 

The sum so calculated shall constitute the few monthly rent hereunder, but in no
event, shall any such new monthly rent be less than the rent payable for the
month immediately preceding the rent adjustment.

 

c.    In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation. In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties. The cost of said Arbitration shall be paid equally by the Parties.

 

x    II.  Market Rental Value Adjustment(s) (MRV)

 

a.   On (Fill in MRV Adjustment  Date(s)) the first (1st) day of each option
period the Base Rent shall be adjusted to ninety five percent (95%) of the
“Market Rental Value” of the property as follows:

 

1)  Four months priorto each Market Rental Value Adjustment Date described
above, the Parties shall attempt to agree upon what the new MRV will be on the
adjustment date. If agreement cannot be reached, within thirty days, then:

 

(a) Lessor and Lessee shall immediately appoint a mutually acceptable appraiser
or broker to establish the new MRV within the next 30 days. Any associated costs
will be split equally between the Parties, or

 

/s/ [ILLEGIBLE]

 

 

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

 

 

/s/ [ILLEGIBLE]

INITIALS

 

 

 

INITIALS

 

© - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM OE-3-8/00E  

 

1

--------------------------------------------------------------------------------


 

(b)  Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in writing, to
arbitration in accordance with the following provisions:

 

(i) Within 15 days thereafter, Lessor and Lessee shall each select an o
appraiser or o broker (“Consultant” - check one) of their choice to act as an
arbitrator.   The two arbitrators so appointed shall immediately select a third
mutually acceptable Consultant to act as a third arbitrator and if such two
arbitrators do not within thirty (30) days of their appointment agree upon and
appoint such a third mutually acceptable Consultant, then such third Consultant
shall, upon the application by either Lessee or Lessor, be appointed by the then
Presiding Judge of the Los Angeles Superior Court, or, if he or she refuses to
so act, by any judge having jurisdiction over the parties.

 

(ii) The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor’s or Lessee’s submitted MRV is the closest thereto. The decision
of a majority of the arbitrators shall be binding on the Parties. The submitted
MRV which is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.

 

(iii)  If either of the Parties fails to appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision on his or her own, and said decision shall be binding on the Parties.

 

(iv) The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, ie. the one that is NOT the closest to the actual
MRV.

 

2) Notwithstanding the foregoing, the new MRV shall not be less than the one
hundred and ten percent (110%) of the monthly Base rent payable for the month
immediately preceding the rent adjustment. For purposes of this Lease, the term
“Market Rental Value” or “MRV” means the annual amount per Rentable Square Foot,
projected during the relevant option period, that a ready, willing, able,
comparable, non-equity tenant (excluding sublease and assignment transactions,
excluding space which was subject to a right of first refusal, expansion option
or other encumbrances) would pay, and a ready, willing, able, comparable
landlord of a comparable quality building located in the Los Angeles, California
area would accept, at arm’s length, for space of comparable size, quality and
floor level as the Premises, assuming that the Premises would be used for the
highest and best use thereof, and taking into account the age, quality and
layout of the improvements existing in the Premises, and taking into account
items that professional real estate brokers or professional real estate
appraisers customarily consider, including, but not limited to, rental rates,
operating expenses, taxes, space availability, tenant size, tenant credit, the
extent of services to be provided, if any, then being charged or granted by
Landlord or the lessors of such similar buildings; provided, however, no
consideration shall be given to (and the Market Rental Value shall not be
reduced due to the fact that) Lessor is paying (or pays) no or a lesser
brokerage commission in connection with the extension option, tenant improvement
allowances then being provided by Landlord or lessors of such other similar
building, any free rent that may be provided by Landlord or lessors of other
similar building, and any other similar lease concessions being made by Landlord
or the lessors of such similar buildings. The Market Rental Value shall also
include increases in the Base Rent during the term of the extension option,
which increases shall be consistent with the then Market Rental Value, such as
the frequency, amount, method and duration of such increases.

 

b.     Upon the establishment of each New Market Rental Value:

 

1)    the new MRV will become the new “Base Rent” for the purpose of calculating
any further Adjustments, and

 

2)    the first month of each Market Rental Value term shall become the new
“Base Month” for the purpose of calculating any further Adjustments.

 

o                                    III.                              Fixed
Rental Adjustment(s) (FRA)

 

The Base Rent shall be increased, to the following amounts on the dates set
forth below:

 

On (Fill in FRA Adjustment Date(s)):

The New Base Rent shall be:

 

 

B.           NOTICE:

 

Unless specified otherwise herein, notice of any rental adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.

 

C.           BROKER’S FEE:

 

The Brokers shall not be paid a Brokerage Fee for each adjustment specified
above in accordance with paragraph 15 of the Lease.

 

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street,
Suite 800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.

 

/s/ [ILLEGIBLE]

 

 

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

 

 

/s/ [ILLEGIBLE]

INITIALS

 

 

 

INITIALS

 

2

--------------------------------------------------------------------------------


 

[g16132kk05i002.jpg]

 

RULES AND REGULATIONS FOR

STANDARD OFFICE LEASE

 

Dated: July 31, 2009

 

By and Between AYM Investment, LLC, etc., and Wilshire State Bank

 

GENERAL RULES

 

1.                  Lessee shall not suffer or permit the obstruction of any
Common Areas, including driveways, walkways and stairways.

 

2.                  Lessor reserves the right to refuse access to any persons
Lessor in good faith judges to be a threat to the safety and reputation of the
Project and its occupants.

 

3.                  Lessee shall not make or permit any noise or odors that
annoy or interfere with other lessees or persons having business within the
Project.

 

4.                  Lessee shall not keep animals or birds within the Project,
and shall not bring bicycles, motorcycles or other vehicles into areas not
designated as authorized for same.

 

5.                 Lessee shall not make, suffer or permit litter except in
appropriate receptacles for that purpose.

 

6.                 Lessee shall not alter any lock or install new or additional
locks or bolts.

 

7.                  Lessee shall be responsible for the inappropriate use of any
toilet rooms, plumbing or other utilities. No foreign substances of any kind are
to be inserted therein.

 

8.                 Lessee shall not deface the walls, partitions or other
surfaces of the Premises or Project.

 

9.                  Lessee shall not suffer or permit anything in or around the
Premises or Building that causes excessive vibration or floor loading in any
part of the Project.

 

10.           Furniture, significant freight and equipment shall be moved into
or out of the building only with the Lessor’s knowledge and consent, and subject
to such reasonable limitations, techniques and timing, as may be designated by
Lessor.  Lessee shall be responsible for any damage to the Office Building
Project arising from any such activity.

 

11.           Lessee shall not employ any service or contractor for services or
work to be performed in the Building, except as approved by Lessor.

 

12.           Lessor reserves the right to close and lock the Building on
Saturdays, Sundays and Building Holidays, and on other days between the hours of
5 : 00 P.M. and 8 : 00 A.M. of the following day.  If Lessee uses the Premises
during such periods, Lessee shall be responsible for securely locking any doors
it may have opened for entry.

 

13.           Lessee shall return all keys at the termination of its tenancy and
shall be responsible for the cost of replacing any keys that are lost.

 

14.           No window coverings, shades or awnings shall be installed or used
by Lessee.

 

15.          No Lessee, employee or invitee shall go upon the roof of the
Building.

 

16.           Lessee shall not suffer or permit smoking or carrying of lighted
cigars or cigarettes in areas reasonably designated by Lessor or by applicable
governmental agencies as non-smoking areas.

 

17.          Lessee shall not use any method of heating or air conditioning
other than as provided by Lessor.

 

18.           Lessee shall not install, maintain or operate any vending machines
upon the Premises without Lessor’s written consent.

 

19.          The Premises shall not be used for lodging or manufacturing,
cooking or food preparation.

 

20.           Lessee shall comply with all safety, fire protection and
evacuation regulations established by Lessor or any applicable governmental
agency.

 

21.        Lessor reserves the right to waive any one of these rules or
regulations, and/or as to any particular Lessee, and any such waiver shall not
constitute a waiver of any other rule or regulation or any subsequent
application thereof to such Lessee.

 

22.          Lessee assumes all risks from theft or vandalism and agrees to keep
its Premises locked as may be required.

 

23.           Lessor reserves the right to make such other reasonable rules and
regulations as it may from time to time deem necessary for the appropriate
operation and safety of the Project and its occupants. Lessee agrees to abide by
these and such rules and regulations.

 

PARKING RULES

 

1.                  Parking areas shall be used only for parking by vehicles no
longer than full size, passenger automobiles herein called “Permitted Size
Vehicles.” Vehicles other than Permitted Size Vehicles are herein referred to as
“Oversized Vehicles.”

 

2.                  Lessee shall not permit or allow any vehicles that belong to
or are controlled by Lessee or Lessee’s employees, suppliers, shippers,
customers, or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.

 

3.                  Parking stickers or identification devices shall be the
property of Lessor and be returned to Lessor by the holder thereof upon
termination of the holder’s parking privileges. Lessee will pay such replacement
charge as is reasonably established by Lessor for the loss of such devices.

 

4.                  Lessor reserves the right to refuse the sale of monthly
identification devices to any person or entity that willfully refuses to comply
with the applicable rules, regulations, laws and/or agreements.

 

5.                  Lessor reserves the right to relocate all or a part of
parking spaces from floor to floor, within one floor, and/or to reasonably
adjacent offsite location(s), and to reasonably allocate them between compact
and standard size spaces, as long as the same complies with applicable laws,
ordinances and regulations.

 

6.                  Users of the parking area will obey all posted signs and
park only in the areas designated for vehicle parking.

 

7.                  Unless otherwise instructed, every person using the parking
area is required to park and lock his own vehicle. Lessor will not be
responsible for any damage to vehicles, injury to persons or loss of property,
all of which risks are assumed by the party using the parking area.

 

8.                  Validation, if established, will be permissible only by such
method or methods as Lessor and/or its licensee may establish at rates generally
applicable to visitor parking.

 

9.                  The maintenance, washing, waxing or cleaning of vehicles in
the parking structure or Common Areas is prohibited.

 

10.           Lessee shall be responsible for seeing that all of its employees,
agents and invitees comply with the applicable parking rules, regulations, laws
and agreements.

 

11.           Lessor reserves the right to modify these rules and/or adopt such
other reasonable and non-discriminatory rules and regulations as it may deem
necessary for the proper operation of the parking area.

 

12.           Such parking use as is herein provided is intended merely as a
license only and no bailment is intended or shall be created hereby.

 

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 8Q0 W 6th Street,
Suite 800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.

 

/s/ [ILLEGIBLE]

 

 

 

/s/ [ILLEGIBLE]

/s/ [ILLEGIBLE]

 

 

 

/s/ [ILLEGIBLE]

INITIALS

 

 

 

INITIALS

 

© - AIR COMMERCIAL REAL ESTATE ASSOCIATION

 

FORM OE-3-8/00E  

 

1

--------------------------------------------------------------------------------
